Exhibit (a)(1)(A) Offer to Purchase for Cash by BGS ACQUISITION CORP. of Up to 832,461 of its Ordinary Shares at a Purchase Price of $10.15 Per Share in Connection with its Consummation of a Proposed Business Combination THE OFFER AND WITHDRAWAL RIGHTS SPECIFIED HEREIN WILL EXPIRE AT 11:59 P.M., NEW YORK CITY TIME, ON NOVEMBER 19, 2013, UNLESS THE OFFER IS EXTENDED. If you support our proposed Business Combination, do not tender your Ordinary Shares in the Offer because if more than 832,461 Ordinary Shares are tendered in the Offer, we will not be able to consummate the Business Combination. BGS Acquisition Corp., a British Virgin Islands business company with limited liability (“BGS Corp.,” “we,” “us” or “our”), hereby offers to purchase up to 832,461 of BGS Corp.’s issued and outstanding ordinary shares of no par value (the “Ordinary Shares”), issued as part of the units in BGS Corp.’s initial public offering (each Ordinary Share issued as part of the units in the initial public offering, a “Public Share”) at a purchase price of $10.15 per Ordinary Share, net to the seller in cash, without interest (the “Share Purchase Price” or “Purchase Price”), for a total Purchase Price of up to approximately $8.4 million, upon the terms and subject to the conditions described in this Offer to Purchase for Cash (this “Offer to Purchase”) and in the related Letter of Transmittal for the Public Shares (the “Letter of Transmittal,” which, together with this Offer to Purchase, as they may be amended or supplemented from time to time, constitute the “Offer”).In accordance with the rules of the Securities and Exchange Commission (the “SEC”), in the event that more than 832,461 Ordinary Shares are so tendered, we may, and we expressly reserve our right to, accept for payment an additional amount of shares not to exceed 2% of our issued and outstanding Ordinary Shares without amending the Offer or extending the Expiration Date (such amount, the “2% Increase”).However, if more than 832,461Ordinary Shares are validly tendered and not properly withdrawn, and we do not exercise our right pursuant to the 2% Increase to purchase additional Ordinary Shares, or if we are unable to satisfy the Merger Condition (as defined herein) we may amend, terminate or extend the Offer.Accordingly, there will be no proration in the event that more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer.If we terminate the Offer, we will NOT: (1) purchase any Ordinary Shares pursuant to the Offer or (2) consummate the Business Combination (as defined herein) in accordance with the terms of the Amended and Restated Merger and Share Exchange Agreement described in this Offer to Purchase.If more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and we terminate the Offer, we will commence winding up of our affairs and will liquidate without completing a business combination. The Share Purchase Price of $10.15 is equal to the amount per Ordinary Share sold in our initial public offering that is on deposit in the trust account established to hold the proceeds of our initial public offering (the “Trust Account”) as of two business days prior to the consummation of the Offer, excluding interest (which will be released to BGS Corp. for working capital) earned on the initial public offering proceeds placed in the Trust Account.See “The Offer — Number of Ordinary Shares; Share Purchase Price; No Proration.” The Offer is being made pursuant to the terms of an Amended and Restated Merger and Share Exchange Agreement, dated as ofAugust 13, 2013 (as may be amended from time to time, the “Merger Agreement”), by and among BGS Corp., BGS Acquisition Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of BGS Corp. (“BGS Acquisition”), BGS Merger Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of BGS Acquisition (“Merger Sub”), TransnetYX Holding Corp., a Delaware corporation (“TransnetYX”), Black Diamond Holdings LLC, a Colorado limited liability company (“Black Diamond”), and Black Diamond Financial Group, LLC, a Delaware limited liability company and manager of Black Diamond (“BDH Manager”), pursuant to which: · BGS Corp., the current British Virgin Islands business company, will effect a merger in which it will merge with and into BGS Acquisition, a Delaware corporation and BGS Corp.’s subsidiary, with BGS Acquisition surviving the merger (the“Redomestication”); and · immediately following the Redomestication, BGS Acquisition will effect an acquisition of TransnetYX by TransnetYX merging with and into Merger Sub, BGS Acquisition’s wholly owned Delaware subsidiary (the “Transaction Merger” and, together with the Redomestication, the “Business Combination”). In addition, pursuant to its memorandum and articles of association, as amended (“memorandum and articles of association”), BGS Corp. is required, in connection with the Business Combination, to provide all holders of its Public Shares (the “public shareholders”) with the opportunity to redeem their Ordinary Shares for cash through a tender offer pursuant to the tender offer rules promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Offer is being made to provide BGS Corp. Public shareholders with such opportunity to redeem their Ordinary Shares.See “The Offer — Purpose of the Offer; Certain Effects of the Offer.” TransnetYX stockholders approved the Transaction Merger on October 17, 2013.BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register the distribution of the securities issuable by BGS Acquisition to BGS Corp. and TransnetYX shareholders in connection with the Business Combination. THE OFFER IS CONDITIONED ON SATISFACTION OF THE MAXIMUM TENDER CONDITION AND THE MERGER CONDITION (EACH AS FURTHER DESCRIBED IN THIS OFFER TO PURCHASE) AND THE OTHER CONDITIONS SET FORTH IN THIS OFFER TO PURCHASE.SEE “THE OFFER — CONDITIONS OF THE OFFER.” Only Public Shares validly tendered and not properly withdrawn will be purchased pursuant to the Offer.Public Shares tendered pursuant to the Offer but not purchased in the Offer will be returned at our expense promptly following the expiration of the Offer.See “The Offer —Procedures for Tendering Shares.” We will fund the purchase of Public Shares in the Offer with cash available to us from the Trust Account upon consummation of the Business Combination.Except as otherwise set forth in the Merger Agreement, all expenses (including, without limitation, each party’s respective legal, accounting and roadshow travel expenses) incurred in connection with the Merger Agreement and the transactions contemplated thereby shall be paid by the party incurring such expenses, whether or not the Redomestication or the Transaction Merger is consummated.As of October 14, 2013, BGS Corp. had approximately $26,623 of cash and cash equivalents held outside the Trust Account, which amounts reflect the balance of loans in the aggregate amount of $619,431 received from our Sponsor (as defined below).See “The Offer — Source and Amount of Funds.”The Offer is not conditioned on any minimum number of Ordinary Shares being tendered.The Offer is, however, subject to certain other conditions, including the Maximum Tender Condition and the Merger Condition.See “The Offer —Purchase of Shares and Payment of Purchase Price” and “—Conditions of the Offer.” BGS Corp.’s Ordinary Shares are listed on the Nasdaq Capital Market (“Nasdaq”) under the symbol “BGSC.”As of October 17, 2013, the closing price of the Ordinary Shares was $10.00 per share.Shareholders are urged to obtain current market quotations for the Ordinary Shares before deciding whether to tender their Ordinary Shares pursuant to the Offer.See “Price Range of Securities and Dividends.” We also have outstanding units comprised of one Ordinary Share and one warrant to acquire one Ordinary Share (a “BGS Corp. Warrant” and, together with one Ordinary Share, a “Unit”).BGS Corp. Warrants and Units are also listed on Nasdaq under the symbols “BGSCW” and “BGSCU,” respectively.The Offer is only open for our Ordinary Shares, but not those together as part of the Units.You may tender Ordinary Shares that are included in Units, but to do so you must separate such Ordinary Shares from the BGS Corp. Warrants prior to tendering such Ordinary Shares.While this is typically done electronically the same business day, you should allow at least one full business day to accomplish the separation.See “The Offer — Procedures for Tendering Shares.” ii Our intention is to consummate the Business Combination.Our board of directors has unanimously (i) approved our making the Offer, (ii) declared the advisability of the Business Combination and approved the Merger Agreement and (iii) determined that the Business Combination is in the best interests of the shareholders of BGS Corp. and, if consummated, would constitute our initial business combination pursuant to our memorandum and articles of association.If you tender your Ordinary Shares in the Offer, you will not be participating in the Business Combination because you will no longer hold such Ordinary Shares in BGS Corp. upon the consummation of the Business Combination.Further, if more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, subject to the 2% Increase, we will not be able to consummate the Business Combination.See “Price Range of Securities and Dividends” and “The Offer.” THEREFORE, OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU DO NOT ACCEPT THE OFFER WITH RESPECT TO YOUR ORDINARY SHARES. The members of our board of directors will directly benefit from the Business Combination and have interests in the Business Combination that may be different from, or in addition to, the interests of BGS Corp. shareholders.See “The Business Combination — Certain Benefits of BGS Corp.’s Directors and Officers and Others in the Business Combination.”You must make your own decision as to whether to tender your Ordinary Shares and, if so, how many Ordinary Shares to tender.In doing so, you should read carefully the information in this Offer to Purchase and in the Letter of Transmittal, including the purposes and effects of the Offer.See “The Offer — Purpose of the Offer; Certain Effects of the Offer.”You should discuss whether to tender your Ordinary Shares with your broker, if any, or other financial advisor.See “Risk Factors” for a discussion of risks that you should consider before participating in the Offer. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of the Offer.Any representation to the contrary is a criminal offense. Questions and requests for assistance regarding the Offer may be directed to Morrow & Co., LLC, the information agent for the Offer (the “Information Agent”), at the telephone numbers set forth on the back cover of this Offer to Purchase.You may request additional copies of this Offer to Purchase, the Letter of Transmittal and the other Offer documents from the Information Agent at the telephone numbers and address on the back cover of this Offer to Purchase.You may also contact your broker, dealer, commercial bank, trust company or nominee for copies of these documents. October 21, 2013 iii IMPORTANT If you desire to tender all or any portion of your Ordinary Shares, you must do one of the following before the Offer expires: · if your Ordinary Shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact the nominee and have the nominee tender your Ordinary Shares for you; · if you hold certificates for Ordinary Shares registered in your own name, you must complete and sign the accompanying Letter of Transmittal according to its instructions and deliver it, together with any required signature guarantees, the certificates for your Ordinary Shares and any other documents required by the Letter of Transmittal, to Continental Stock Transfer & Trust Company (the “Depositary”) at the address shown on the back cover of this Offer to Purchase. Do not send such materials to BGS Corp. or the Information Agent; · if you are an institution participating in The Depository Trust Company, you must tender your Ordinary Shares according to the procedure for book-entry transfer described in “The Offer — Procedures for Tendering Shares;” or · if you are the holder of Units and wish to tender Ordinary Shares included in such Units, you must separate the Ordinary Shares from the Units prior to tendering such Ordinary Shares pursuant to the Offer. You must instruct your broker to do so, or if you hold Units registered in your own name, you must contact the Depositary directly and instruct them to do so. If you fail to cause your Ordinary Shares to be separated in a timely manner before the Offer expires, you will likely not be able to validly tender such Ordinary Shares prior to the expiration of the Offer. TransnetYX stockholders approved the Transaction Merger on October 17, 2013.BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register the distribution of the BGS Acquisition common stock, $0.001 par value per share (the “Common Stock”) and BGS Acquisition Warrants for the purchase of one share of Common Stock (“BGS Acquisition Warrants”), issuable by BGS Acquisition to BGS Corp.’s shareholders in connection with the Redomestication and to TransnetYX’s stockholders in connection with the Transaction Merger. To validly tender Ordinary Shares pursuant to the Offer, other than Ordinary Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must properly complete and duly execute the Letter of Transmittal. We are not making the Offer to shareholders in any jurisdiction where it would be illegal to do so. However, we may, at our discretion, take any actions necessary for us to comply with the applicable laws and regulations to make the Offer to shareholders in any such jurisdiction. Although the Business Combination does not require the approval of BGS Corp. shareholders to become effective, the BVI Business Companies Act, 2004 (the “Companies Act”) does afford each BGS Corp. shareholder a statutory right to dissent from the Redomestication merger and have his, her or its shares in BGS Corp. bought out for fair value subject to certain statutory procedures set forth under the heading “Appraisal Rights – Outline of Plan of Merger” beginning on page 160.A shareholder electing to dissent from the Redomestication is required to give BGS Corp. a written notice of its decision to dissent within 20 days immediately following the date when the outline of the plan of merger is given to the shareholder under the Companies Act.Any BGS Corp. shareholder may exercise this dissent right by tendering all, but not less than all, of such shareholder’s shares in the Offer. iv We have not authorized any person to make any recommendation on our behalf as to whether you should tender or refrain from tendering your Ordinary Shares pursuant to the Offer. You should rely only on the information contained in this Offer to Purchase and in the Letter of Transmittal or to which we have referred you. We have not authorized anyone to provide you with information or to make any representation in connection with the Offer other than those contained in this Offer to Purchase or in the Letter of Transmittal. If anyone makes any recommendation or gives any information or representation regarding the Offer, you must not rely upon that recommendation, information or representation as having been authorized by us, our board of directors, the Depositary or the Information Agent. You should not assume that the information provided in this Offer to Purchase is accurate as of any date other than the date indicated, or if no date is otherwise indicated, the date of this Offer to Purchase. Questions and requests for assistance should be directed to Morrow & Co., LLC, the Information Agent for the Offer, at its address and telephone numbers set forth below and on the back cover of this Offer to Purchase. Additional copies of this Offer to Purchase, the Letter of Transmittal, and other materials related to the Offer may also be obtained for free from Morrow & Co., LLC. Copies of this Offer to Purchase, the Letter of Transmittal, and any other material related to the Offer may also be obtained at the website maintained by the Securities and Exchange Commission at www.sec.gov. You may also contact your broker, dealer, commercial bank, trust company or other nominee for assistance. See “Where You Can Find More Information.” The Information Agent for the Offer is: Morrow & Co., LLC 470 West Avenue, 3rd Floor, Stamford, CT 06902 Telephone: (800) 662-5200 Banks and brokerage firms: (203) 658-9400 Email: bgsc.info@morrowco.com v TABLE OF CONTENTS PAGE SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS 1 FORWARD-LOOKING STATEMENTS 16 RISK FACTORS 17 INFORMATION ABOUT THE COMPANIES 33 SELECTED HISTORICAL FINANCIAL INFORMATION OF BGS CORP. 35 SELECTED HISTORICAL FINANCIAL INFORMATION OF TRANSNETYX 36 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 37 COMPARATIVE SHARE INFORMATION 38 THE BUSINESS COMBINATION 39 THE MERGER AGREEMENT 49 THE OFFER 62 DESCRIPTION OF BGS CORP.’S SECURITIES 89 DESCRIPTION OF THE COMBINED COMPANY’S SECURITIES FOLLOWING THE BUSINESS COMBINATION 97 MATERIAL DIFFERENCES IN THE RIGHTS OF BGS CORP. SHAREHOLDERS FOLLOWING THE BUSINESS COMBINATION PRICE RANGE OF SECURITIES AND DIVIDENDS BGS CORP. BUSINESS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS OF BGS CORP. MANAGEMENT OF BGS CORP. TRANSNETYX BUSINESS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF TRANSNETYX MANAGEMENT OF COMBINED COMPANY EXECUTIVE COMPENSATION OF TRANSNETYX UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS OF BGS CORP. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS APPRAISAL RIGHTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 Annex A Amended and Restated Merger and Share Exchange Agreement, dated as of August13, 2013 by and among BGS Corp., BGS Acquisition, Merger Sub, TransnetYX, Black Diamond and BDH Manager. Annex B Lock-up Agreement vi Certain Definitions As further set forth in this Offer to Purchase and unless otherwise indicated or where the context otherwise requires: · references to “BGS Corp.” refer to the registrant, BGS Acquisition Corp., a British Virgin Islands business company with limited liability; · references to “BGS Acquisition” refer to BGS Acquisition Subsidiary, Inc., a Delaware corporation and a wholly owned subsidiary of BGS Corp.; · references to “we,” “us,” “our,” “company” or “our company” refer to BGS Corp. prior to the Business Combination and BGS Acquisition following the Business Combination; · references to “TransnetYX” refer to TransnetYX Holding Corp., a Delaware corporation, and its subsidiaries, unless the context otherwise indicates, and the post-Transaction Merger Subsidiary of BGS Acquisition; · references to “Merger Sub” refer to BGS Merger Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of BGS Acquisition formed for the purpose of the Transaction Merger, which, is referred to in post-Transaction Merger periods as “TransnetYX;” · references to “Black Diamond” refer to Black Diamond Holdings LLC, a Colorado limited liability company and majority owner of TransnetYX; · references to the “Securities Act” refer to the United States Securities Act of 1933, as amended, and references to the “Exchange Act” refer to the United States Securities Exchange Act of 1934, as amended; · references to an “FPI” or “FPI status” refer to a foreign private issuer as defined by and determined pursuant to Rule 3b-4 of the Exchange Act; · references to the “Merger Agreement” refer to the Amended and Restated Merger and Share Exchange Agreement dated August 13, 2013 by and among BGS Corp., BGS Acquisition, Merger Sub, Black Diamond, Black Diamond Financial Group, LLC and TransnetYX; · references to the “Redomestication” refer to the merger of BGS Corp. with and into BGS Acquisition, a wholly owned subsidiary of BGS Corp., with BGS Acquisition surviving the merger; vii · references to the “Transaction Merger” refer to the transaction immediately following the Redomestication, pursuant to which TransnetYX will be merged with and into Merger Sub, a wholly owned subsidiary of BGS Acquisition, with Merger Sub surviving; · references to the “Business Combination” refer to the Redomestication together with the Transaction Merger; · references to the “Business Combination Deadline” refer to November 26, 2013; · references to “Ordinary Shares,” “BGS Corp. Warrants” and “Units” refer to securities of BGS Corp.; · references to “Common Stock” and “BGS Acquisition Warrants” refer to securities of BGS Acquisition; · references to the “Initial Shareholder” or “Sponsor” refer to Julio Gutierrez; · references to “FounderShares” refer to the Ordinary Shares held by the Initial Shareholder; · references to “Public Shares” refer to Ordinary Shares sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “public shareholders” refer to holders of Public Shares, including the Initial Shareholder and BGS Corp. management team to the extent the Initial Shareholder and/or members of the management team hold Public Shares, provided that the Initial Shareholder and each memberofmanagement shall be considered a “public shareholder” only with respect to any Public Shares held by them; · references to“Sponsor Warrants” refer to the BGS Corp. Warrants to purchase an aggregate of 3,266,667 Ordinary Shares, each exercisable for one Ordinary Share at $10.00 per share, issued in private placements thatoccurred prior to the consummation of BGS Corp.’s initial public offering; · references to “Public Warrants” refer to BGS Corp. Warrants that were sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “private placements” refer to the private placements of the Sponsor Warrants; · references to BGS Corp.’s “initial investors” refer to the following individuals: Julio Gutierrez, Claudia Gomez, Cesar Baez, Mariana GutierrezGarciaand John Grabski; · references to “underwriters” refer to the underwriters of BGS Corp.'s initial public offering; · references to “Companies Act” refers to theBVI Business Companies Act, 2004 of the British Virgin Islands; · references to the “memorandumand articles of association” refer to BGS Corp.’s memorandum and articles of association, as amended; and · all dollar amounts are in U.S. dollars unless otherwise indicated. viii SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS This summary term sheet highlights important information regarding the Offer and the Business Combination.To understand the Offer and the Business Combination fully and for a more complete description of the terms of the Offer and the Business Combination, you should carefully read this entire Offer to Purchase, including any appendices and documents incorporated by reference, and the Letter of Transmittal.We have included references to the sections of this Offer to Purchase where you will find a more complete description of the topics addressed in this summary term sheet. Ordinary Shares Subject to the Offer Up to 832,461 Ordinary Shares of no par value. However, in accordance with the rules of the SEC, in the event that more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, we may, and we expressly reserve our right to, accept for payment an additional amount of shares not to exceed 2% of our issued and outstanding Ordinary Shares without amending the Offer or extending the Expiration Date, if it permits us to accept for payment all Ordinary Shares validly tendered in this Offer and the 2% Increase is approved by the other parties to the Merger Agreement. Price Offered Per Ordinary Share $10.15 net to the seller in cash, without interest thereon. Scheduled Expiration of the Offer 11:59 p.m., New York City time, on November 19, 2013, unless the Offer is otherwise extended, which may depend on the timing and process of SEC review of this Offer to Purchase and the Registration Statement on Form S-4 filed separately by BGS Acquisition, or terminated (the “Expiration Date”). Party Making the Offer BGS Acquisition Corp. Conditions to the Offer Our obligation to purchase Ordinary Shares validly tendered and not properly withdrawn at the Expiration Date is conditioned upon, among other things, the satisfaction of the Maximum Tender Condition and the satisfaction of the Merger Condition. See “The Offer — Conditions of the Offer” and “The Transaction — Conditions to the Transaction.” For further information regarding the Offer, see “The Offer.” General What is the background of BGS Corp.? BGS Corp. is a blank check company formed on August 9, 2011 pursuant to the laws of the British Virgin Islands for the purpose of acquiring, engaging in a share exchange, share reconstruction and amalgamation or contractual control arrangement with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses. BGS Corp. consummated its initial public offering of 4,000,000 Units, each Unit consisting of one Ordinary Share and one BGS Corp. Warrant to purchase one Ordinary Share, on March 26, 2012. The net proceeds of the initial public offering, together with $2.45 million from BGS Corp.’s sale of 3,266,667 Sponsor Warrants, collectively, to our initial investors and the underwriters of our initial public offering, plus deferred underwriting fees in connection with our initial public offering of $0.8 million for an aggregate of approximately $40.6 million, were deposited in the Trust Account. On September 23, 2013, BGS Corp. completed a tender offer, funded with the proceeds then held in the Trust Account, in connection with an amendment to BGS Corp.’s memorandum and articles of association to extend the deadline by which a business combination must be consummated to November 26, 2013 (the “Extension Amendment”), pursuant to which it purchased approximately 2.2 million Ordinary Shares for $10.15 per share, for an aggregate purchase price of approximately $22.2 million (the “Extension Tender Offer”). As a result, approximately $18.4million remains in the Trust Account.If BGS Corp. does not consummate its initial business combination by the Business Combination Deadline, it must liquidate the Trust Account to the holders of the Public Shares and dissolve. 1 Who is BGS Acquisition? BGS Acquisition is a wholly owned subsidiary of BGS Corp. formed as a corporation in Delaware in June 2013 for the purpose of engaging in the Business Combination.BGS Acquisition will be the surviving entity following the Redomestication and will be the parent company of TransnetYX following the Transaction Merger. Who is TransnetYX? TransnetYX is a Delaware corporation formed in 2002 to develop an automated genotyping platform and provide genotyping testing services to various biotechnology and medical researchers. The company has two wholly owned subsidiaries, TransnetYX Inc., or TYX, a Tennessee corporation, which operates a molecular diagnostic laboratory and an animal genotyping business, and Harmonyx Diagnostics, Inc., or Harmonyx, a Tennessee corporation, which is developing, marketing and distributing products for pharmacogenomics testing services. TransnetYX is a molecular diagnostics processing company based in Memphis, Tennessee that provides 24-hour and 72-hour genetic testing in the animal genotyping market. Generally, genotyping is the process of determining genetic variants. Since launching these services in June 2004, TransnetYX has processed over 6.8 million genetic tests for researchers with a 99.93% accuracy rate for over 200 leading academic and pharmaceutical research customers throughout the U.S. and in Europe.To perform the testing needs of the research community, TransnetYX has developed a library of over 11,000 testing assays which allows it to test for more than 545,000 genetic strains and has developed an integrated order management, laboratory information management systems and laboratory process automation in order to cost-effectively process and accurately report the large testing volumes of the research community. Utilizing the same integrated processing platform, the TransnetYX laboratory, through Harmonyx, became Clinical Laboratory Improvement Amendment of 1988, as amended, or CLIA, approved.CLIA approval enables TransnetYX to genotype human DNA and report the results to qualified health care professionals as defined by the United States Food and Drug Administration, or FDA.Human DNA genotyping can assist physicians in prescribing the proper drug therapies as guided by pharmaceutical companies, the FDA or research published by the industry in publications, such as the Journal of the American College of Cardiology or the American Heart Association.While TransnetYX is licensed to perform genotyping tests as ordered by physicians, substantially all of its revenues are derived from its Laboratory Animal Genotyping business described below. TransnetYX operates a molecular diagnostic laboratory to support these two business units: Laboratory Animal Genotyping and Personalized Medicine Genotyping. Additional information regarding TransnetYX can be found on its website at www.transnetyx.com. None of the information on TransnetYX’s website shall be deemed to be a part of this Offer to Purchase. Who is offering to purchase the securities? BGS Corp. is offering to purchase up to 832,461 outstanding Public Shares.See “Business of BGS Corp.” and “The Offer.” What securities are sought? We are offering to purchase up to 832,461 outstanding Ordinary Shares validly tendered and not validly withdrawn pursuant to the Offer. However, if you support our proposed Business Combination, do not tender your Ordinary Shares in the Offer because if more than 832,461 Ordinary Shares are tendered in the Offer,we will not be able to consummate the Business Combination, except, in accordance with the rules of the SEC, in the event that more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, we may, and we expressly reserve our right to, accept for payment an additional amount of shares pursuant to the 2% Increase without amending the Offer or extending the Expiration Date.Any such purchases would only be made if it permitted us to accept for payment all Ordinary Shares validly tendered in this Offer and the 2% Increase is approved by the other parties to the Merger Agreement. 2 Unless otherwise expressly stated, this Offer to Purchase assumes that no more than 832,461 Ordinary Shares will be accepted for payment in this Offer, and that BGS Corp. will not elect to exercise its rights pursuant to the 2% Increase to purchase additional shares. Why is the Offer for 832,461 Ordinary Shares? Pursuant to our memorandum and articles of association, BGS Corp. is required, in connection with the Business Combination, to provide all holders of its Public Shares with the opportunity to redeem their Ordinary Shares through a tender offer pursuant to the tender offer rules promulgated under the Exchange Act.The Offer is being made to provide BGS Corp. shareholders with such opportunity to redeem their Ordinary Shares in connection with consideration of the Business Combination.See “The Offer — Purpose of the Offer; Certain Effects of the Offer.”Of the approximately $40.6 million originally held in the Trust Account, approximately $18.4million remains therein, after approximately $22.2 million was released from the Trust Account and used to purchase approximately 2.2 million Ordinary Shares tendered by our shareholders pursuant to the Extension Tender Offer. Also, as contemplated in our initial public offering prospectus, an aggregate of $800,000 of the corporate finance fees were deferred and deposited in the Trust Account.Depending upon the level of shareholder participation in the Offer, the $800,000 in deferred corporate finance fees may be paid in cash or Ordinary Shares.As further required by the terms of the Merger Agreement, we cannot consummate the Business Combination unless the shareholders of TransnetYX approve the Business Combination and we retain an amount of cash no less than $10 million, after payment of the Purchase Price for shares validly tendered in the Offer, in order to (1) provide $6 million in working capital to the surviving entity following the Business Combination, which will include the payment of certain Business Combination-related expenses, and (2) pay at least $4 million in cash to the stockholders of TransnetYX on a pro rata basis.Therefore, and subject to the 2% Increase, we will be unable to consummate the Business Combination if more than 832,461 Ordinary Shares (or approximately 46% of our publicly held Ordinary Shares) are validly tendered and not properly withdrawn (we refer to the condition to our obligation to purchase Ordinary Shares that no more than 832,461 Ordinary Shares be tendered and not properly withdrawn prior to the Expiration Date as the “Maximum Tender Condition”). What if more than 832,461 Ordinary Shares are validly tendered in this Offer? Our obligation to purchase Ordinary Shares validly tendered and not properly withdrawn at the Expiration Date is conditioned upon, among other things, the Maximum Tender Condition.In the event that more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, we may, and we expressly reserve our right to, accept for payment an additional amount of shares pursuant to the 2% Increase without amending the Offer or extending the Expiration Date.Any such purchases would only be made if it permitted us to accept for payment all Ordinary Shares validly tendered in this Offer and the 2% Increase is approved by the other parties to the Merger Agreement.However, if more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, and we do not exercise our right pursuant to the 2% Increase to purchase additional Ordinary Shares, or if we are unable to satisfy the other conditions set forth in this Offer to Purchase, we may amend, terminate or extend the Offer.If we terminate the Offer, we will NOT:(1) purchase any Ordinary Shares pursuant to the Offer or (2) consummate the Business Combination in accordance with the terms of the Merger Agreement.Ordinary Shares tendered pursuant to the Offer but not purchased in the Offer will be returned at our expense promptly following the expiration or termination of the Offer. If more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and we terminate the Offer, we will commence winding up of our affairs and will liquidate without completing a business combination. What will be the purchase price for the securities and what will be the form of payment? The Purchase Price is $10.15 per Ordinary Share.All Ordinary Shares we purchase pursuant to the Offer will be purchased at the Purchase Price.See “The Offer — Number of Ordinary Shares; Purchase Price; No Proration.”If your Ordinary Shares are purchased in the Offer, you will be paid the Purchase Price, in cash, without interest, promptly after the Expiration Date.Our memorandum and articles of association require that we offer a price per Ordinary Share equal to the aggregate amount held in the Trust Account pending completion by BGS Corp. of an initial business combination as of the date that is two business days prior to the commencement of the Offer, excluding interest (which will be released to BGS Corp. for working capital) earned on the initial public offering proceeds placed in the Trust Account, divided by the number of Ordinary Shares sold as part of the Units in our initial public offering, other than those held by directors or officers, that are still outstanding.Although we do not anticipate any change to the Purchase Price, if we need to adjust the Purchase Price to comply with our memorandum and articles of association, we will amend the Offer and, if necessary, extend the Expiration Date for at least 10 business days.Under no circumstances will we pay interest on the Purchase Price, including, but not limited to, by reason of any delay in making payment.See “The Offer — Number of Ordinary Shares; Purchase Price; No Proration” and “— Purchase of Shares and Payment of Purchase Price.” 3 Has BGS Corp. or its board of directors adopted a position on the Offer? Our intention is to consummate the Business Combination.Our board of directors has unanimously (i) approved our making the Offer, (ii) declared the advisability of and approved the Business Combination and (iii) determined that the Business Combination is in the best interests of the shareholders of BGS Corp. and, if consummated, would constitute the initial business combination pursuant to our memorandum and articles of association.If the Maximum Tender Condition is not satisfied, we will be unable to consummate the Business Combination.If you tender your Ordinary Shares pursuant to the Offer, you will not be participating in the Business Combination because you will no longer hold such Ordinary Shares in BGS Corp. upon the consummation of the Business Combination, and therefore, our board of directors recommends that you do not accept the Offer with respect to your Ordinary Shares.The members of our board of directors may directly benefit from the Business Combination and have interests in the Business Combination that may be different from, or in addition to, the interests of the public shareholders.See “Risk Factors—Risks Related to the Business Combination” and “The Business Combination—Certain Benefits of BGS Corp.’s Directors and Officers and Others in the Transaction.”You must make your own decision as to whether to tender your Ordinary Shares and, if so, how many to tender.In doing so, you should read carefully the information in this Offer to Purchase and in the Letter of Transmittal, including the purpose and effects of the Offer. How is the Offer different from typical tender offers? Typically an issuer or a third party commencing a tender offer wants to purchase the entire amount of the securities they are offering to purchase.In this case, BGS Corp. does not want its shareholders to tender any Ordinary Shares, and BGS Corp.’s board of directors recommends that existing shareholders not tender their Ordinary Shares after they review this Offer to Purchase.In fact, unlike most tender offers where an offeror’s purchase of securities enables them to consummate a business combination, here, your decision to tender your Ordinary Shares would make it less likely that we can consummate the Business Combination with TransnetYX because if more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and our rights pursuant to the 2% Increase are not exercised, we will not be able to consummate the Business Combination.In essence, the Offer functions as a “reverse” tender offer in which a shareholder can exercise their redemption rights for Ordinary Shares and we will only be able to consummate the Business Combination if the Maximum Tender Condition is met.Accordingly, your decision to tender your Ordinary Shares in the Offer would make it less likely that we will be able to consummate the Business Combination. In addition, unlike a typical tender offer, there will be no proration in the event more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer.Assuming no shares are purchased pursuant to the 2% Increase, if more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, we will terminate or extend the Offer.Shareholders have the right, pursuant to our memorandum and articles of association, to a pro-rata portion of our Trust Account, absent a Business Combination, only in the event that BGS Corp. is required to liquidate.Consequently, if we terminate the Offer, we will NOT: (1) purchase any Ordinary Shares pursuant to the Offer or (2) consummate the Business Combination in accordance with the terms of the Merger Agreement, and we will promptly return all Ordinary Shares delivered pursuant to the Offer at our expense upon expiration or termination of the Offer. If more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and we terminate the Offer, we will commence winding up of our affairs and will liquidate without completing a business combination. 4 Why must we complete the Business Combination by November 26, 2013? Pursuant to our memorandum and articles of association, we have until November 26, 2013 to complete a business combination.If we do not consummate a business combination within such time, we (1) will distribute the Trust Account, pro rata, to our public shareholders by way of redemption and (2) cease all operations except for the purposes of any winding up of our affairs.Consequently, if we do not consummate the Business Combination, we will not be able to consummate a different business combination by the Business Combination Deadline, because we will not have enough time to identify another target, perform due diligence, negotiate a definitive agreement related to such business combination and complete a new tender offer. Is there any limit on the maximum number of Ordinary Shares each shareholder can tender in the Offer? No.Pursuant to BGS Corp.’s memorandum and articles of association and the laws of British Virgin Islands, BGS Corp. may consummate the Business Combination without approval of its shareholders (subject to their rights of appraisal, as set forth in “Appraisal Rights — Outline of Plan of Merger,” beginning on page 160) by offering to redeem their Public Shares upon the consummation of the Business Combination, pursuant to the tender offer rules promulgated under the Exchange Act.The Offer is being made in part to provide the holders of BGS Corp.’s Public Shares with such opportunity to redeem their Ordinary Shares and to allow the Redomestication and the Transaction to be completed without a shareholder vote.See “The Offer — Purpose of the Offer; Certain Effects of the Offer.”There is no limit on the maximum number of Ordinary Shares each shareholder can tender in the Offer; however, in the event that more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn, or if the other offer conditions set forth in this Offer to Purchase are not satisfied, we may amend, terminate or extend the Offer.If we terminate the Offer, we will NOT:(1) purchase any Ordinary Shares pursuant to the Offer or (2) consummate the Business Combination in accordance with the terms of the Merger Agreement, and we will promptly return all Ordinary Shares delivered pursuant to the Offer at our expense. If more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and we terminate the Offer, we will commence winding up of our affairs and will liquidate without completing a business combination. The Business Combination Is there a Merger Agreement related to the Offer? Yes.On August13, 2013, BGS Corp., BGS Acquisition, Merger Sub, TransnetYX, Black Diamond and BDH Manager entered into the Merger Agreement, pursuant to which, among other things and subject to the terms and conditions contained in the Merger Agreement: · BGS Corp., the current British Virgin Islands business company, will effect the Redomestication in which it will merge with and into BGS Acquisition, its wholly owned Delaware subsidiary, with BGS Acquisition surviving the merger; and · immediately following the Redomestication, BGS Acquisition will effect an acquisition of TransnetYX by TransnetYX merging with and into Merger Sub, BGS Acquisition’s wholly owned Delaware subsidiary (or the Transaction Merger, and together with the Redomestication, the Business Combination). In connection with the Business Combination, BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register the distribution of Common Stock and BGS Acquisition Warrants to BGS Corp. shareholders in connection with the Redomestication and to TransnetYX shareholders in connection with the Transaction Merger.In addition, TransnetYX has obtained its shareholders’ approval of the Transaction Merger.Pursuant to its memorandum and articles of association, BGS Corp. is required, in connection with the Business Combination, to provide the Public Shareholders with the opportunity to redeem their Ordinary Shares through a tender offer pursuant to the tender offer rules promulgated under the Exchange Act.See “The Transaction” and “The Merger Agreement.” 5 What is the structure of the Redomestication? Pursuant to the terms and conditions of the Merger Agreement, BGS Corp., the current British Virgin Islands business company, will merge with and into BGS Acquisition, its wholly owned Delaware subsidiary, with BGS Acquisition surviving the merger.At the time of the Redomestication: · Assuming no Public Shares are tendered pursuant to the Offer, each of the 1,817,683 Public Shares then outstanding will be converted automatically into one substantially equivalent share of BGS Acquisition’s Common Stock; · The 1,333,333 Founder Shares will be converted automatically into 666,667 shares of Common Stock which will not be transferable until the date (1) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (2) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (3) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $15.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, and (4) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $17.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; · Each of the 4,000,000 Public Warrants will be converted into a substantially equivalent warrant to purchase Common Stock, each exercisable for one share of Common Stock at $10.00 per share, or the BGS Acquisition Warrants; · Each of the 3,266,667 Sponsor Warrants will be converted into 1/20th of a share of Common Stock for a total of 163,333 shares of Common Stock, one-half of which will not be transferable until the date when the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination and one-half of which will not be transferable until the date when the closing price of the Common Stocks exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; and · Each of the 340,000 unit purchase options of BGS Corp. held by the underwriters will be converted into one substantially equivalent purchase option to acquire one share of Common Stock and one BGS Acquisition Warrant. In connection with the Redomestication, BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register the distribution of Common Stock and BGS Acquisition Warrants to BGS Corp. shareholders.See “The Redomestication,” “The Merger Agreement” and “Description of Securities.” What is the structure of the Transaction Merger and the Transaction Merger Consideration? Immediately following the Redomestication, TransnetYX will be merged with and into Merger Sub, a Delaware corporation and wholly owned subsidiary of BGS Acquisition.Pursuant to the terms of the Merger Agreement, in exchange for all of the outstanding shares of TransnetYX common stock, BGS Acquisition will issue to the stockholders of record of TransnetYX 8,000,000 shares of Common Stock on a pro rata basis and will pay a maximum of $15.0 million in cash, up to $11.0 million of which may be paid in additional shares of Common Stock if there is not adequate cash to accommodate a $15.0 million cash payment to the stockholders of TransnetYX and have $6.0 million available in the surviving company for payment of transaction expenses and for working capital purposes.Two million of the shares of Common Stock held by Black Diamond, or the Lock-up Common Stock, immediately following the Transaction Merger will be subject to a lock-up agreement, or the Lock-up Agreement, that will limit Black Diamond’s ability to dispose of the Lock-up Common Stock until the earlier of TransnetYX achieving gross revenues in fiscal year 2015 in excess of $60 million or December 31, 2020.A copy of the Lock-up Agreement is attached hereto as Annex B.In addition, the stockholders of TransnetYX may receive up to an additional 8,000,000 shares of Common Stock pursuant to an earn-out schedule contained in the Merger Agreement, the Earn-out Common Stock, based on the gross revenues of the post-Business Combination operating company in fiscal year 2015.The approximate dollar value of the merger consideration to be paid in cash and Common Stock by BGS Acquisition pursuant to the Merger Agreement is $95 million, assuming no Earn-out Common Stock is issued, or $175 million, assuming all 8,000,000 shares of Earn-out Common Stock are issued, in each case based on the purchase price of the Ordinary Shares of $10.00. 6 Prior to the Business Combination, as set forth in BGS Corp.’s memorandum and articles of association, BGS Corp. must offer the holders of its Ordinary Shares the opportunity to redeem their Ordinary Shares pursuant to a tender offer, this Offer. The consummation of the Business Combination, pursuant to BGS Corp.’s memorandum and articles of association, is conditioned upon BGS Acquisition maintaining $5,000,001 in net tangible assets following the offer.Pursuant to the Merger Agreement, BGS Acquisition will be required to have at least $10.0 million in cash to close the Business Combination, with at least $4.0 million as part of the merger consideration to be paid to the TransnetYX stockholders in cash in connection with the Transaction Merger.Therefore, BGS Corp. must have sufficient funds remaining in its Trust Account following redemptions to be able to satisfy the cash requirements of the Transaction Merger. BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register securities to be issued to former BGS Corp. shareholders in connection with the Redomestication and to TransnetYX stockholders in connection with the Transaction Merger.See “The Transaction,” “The Merger Agreement,” “Description of Securities” and “Price Range of Securities and Dividends.” What will be the ownership and organizational structure of BGS Acquisition after consummation of the Business Combination? After the Business Combination, assuming no redemptions of Ordinary Shares for cash in the Offer, BGS Corp.’s current public shareholders will own approximately 16.3% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 7.0% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 75.5% of BGS Acquisition.Assuming redemption by holders of 832,461 of BGS Corp.’s outstanding Public Shares in the Offer, BGS Corp. public shareholders will own approximately 8.8% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 7.0% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 81.6% of BGS Acquisition. 7 The diagram below depicts our organizational structure immediately following the consummation of the Offer and the Business Combination.The voting percentages provided below include the underwriters’ and Sponsor’s Common Stock that are not transferable until the date the closing price of the Common Stock exceeds certain prices for any 20 trading days within a 30 trading day period (we refer to such transfer restrictions in this Offer to Purchase as “vesting hurdles”). Will there be a single controlling shareholder following the completion of the Transaction? Yes.The ownership of the Common Stock following the consummation of the Business Combination will depend on the number of Ordinary Shares that are validly tendered, not validly withdrawn and accepted for payment pursuant to the Offer.Assuming that 11,132,735 shares of Common Stock are outstanding upon consummation of the Business Combination and that no BGS Corp. Ordinary Shares have been redeemed, Black Diamond will beneficially own in the aggregate approximately 60.4% of the outstanding Common Stock. See “Beneficial Ownership of BGS Acquisition Securities” for more information regarding the beneficial ownership of BGS Acquisition following the Redomestication and the Transaction. 8 How will the Offer and Business Combination affect the number of BGS Acquisition’s outstanding shares and holders? As of October 17, 2013, there were 21,263 Units (each Unit being comprised of one Ordinary Share and one BGS Corp. Warrant) outstanding, 3,151,016 Ordinary Shares outstanding (including 21,263 Ordinary Shares underlying the outstanding Units), no preferred shares outstanding and 7,266,orp. Warrants outstanding (including 21,orp. Warrants underlying the outstanding Units). In addition, there were unit purchase options outstanding to purchase 340,000 Units at an exercise price of $15.00 per Unit.Each of the Units, Ordinary Shares and BGS Corp. Warrants are registered pursuant to Section 12 of the Exchange Act. Immediately following the Business Combination, BGS Acquisition will have 11,132,735 shares of Common Stock outstanding in the event no Ordinary Shares are tendered in this Offer, and 11,145,222 shares of Common Stock outstanding in the event 832,461 Ordinary Shares are accepted in the Offer.See “The Offer — Purpose of the Offer; Certain Effects of the Offer” and “Beneficial Ownership of BGS Acquisition Securities.” To the extent any of our shareholders validly tender their Public Shares (without subsequently properly withdrawing such tendered Shares) and that tender is accepted, the number of our holders following the Business Combination would be reduced.See “The Offer —Purpose of the Offer; Certain Effects of the Offer.” Are there other agreements that will be entered into in connection with the Business Combination? Yes.In addition to the Merger Agreement, BGS Acquisition and Black Diamond will enter into the Lock-up Agreement, pursuant to which 2,000,000 shares of Lock-up Common Stock held by Black Diamond following the closing of the Business Combination will be restricted from sale or transfer until the first to occur of (1) the gross revenue of TransnetYX for fiscal year 2015 exceeding $60,000,000 or (2) December 31, 2020. The proposed terms of the Lock-Up Agreement are described in greater detail under the heading “The Business Combination—Related Agreements.” Are the Offer and the Transaction Merger conditioned on one another? Yes.Pursuant to the terms of the Merger Agreement, it is a condition to the consummation of the Transaction Merger that the Offer is conducted in accordance with the terms of the Merger Agreement, and, pursuant to the terms of this Offer to Purchase, the Offer is subject to the condition that the Merger Condition (as described below) is satisfied.If the Merger Condition is not satisfied by the Expiration Date, we will terminate or extend the Offer.In the event the Offer is terminated, we will promptly return any Ordinary Shares, at our expense, that were delivered pursuant to the Offer upon the expiration or termination of the Offer and we will not consummate the Transaction Merger.If more than 832,461 Ordinary Shares are validly tendered and not properly withdrawn in the Offer and we terminate the Offer, we will commence winding up of our affairs and will liquidate without completing a business combination.See “The Merger Agreement.” What assumptions have we made when disclosing ownership information? Unless otherwise expressly stated, this Offer to Purchase assumes that no more than 832,461 Ordinary Shares will be accepted for payment in the Offer, and that BGS Corp. will not elect to exercise its rights pursuant to the 2% Increase to purchase additional shares. We have made several assumptions with respect to ownership of Common Stock following the consummation of the Business Combination.These assumptions impact certain calculations of post-transaction ownership and voting rights throughout this Offer to Purchase.Unless otherwise expressly stated, all such calculations relating to beneficial ownership and voting rights post-Business Combination assume:(i) that noOrdinary Shares are validly tendered pursuant to the Offer; (ii) the issuance of 1,817,683 shares of Common Stock to BGS Corp. shareholders in connection with the Redomestication; (iii) the issuance of 8,410,052 shares of Common Stock as merger consideration to TransnetYX stockholders in connection with the Transaction Merger; (iv) that no warrants are exercised, (v) that the 1,333,333 Founder Shares will be converted into 666,667 shares of Common Stock, subject to certain vesting hurdles, and (vi) that the Sponsor Warrants will be converted into 163,333 shares of Common Stock, subject to certain vesting hurdles. 9 What are the most significant conditions to the Offer and the Business Combination? Our obligation to purchase Ordinary Shares validly tendered and not properly withdrawn at the Expiration Date is conditioned upon, among other things: · the Maximum Tender Condition; and · the Transaction Merger, in our reasonable judgment to be determined immediately prior to the Expiration Date, being capable of being consummated contemporaneously with the Offer, but in no event later than three business days after the Expiration Date (the “Merger Condition”). The consummation of the Redomestication is subject to the satisfaction or waiver of each of the following conditions, among others: · BGS Corp. shall have completed the Offer and accepted for payment all Ordinary Shares that have been validly tendered and not properly withdrawn in the Offer; · the Merger Condition; and · standard transaction closing conditions (e.g., representations and warranties are true and correct, covenants and agreements have been performed, certificates and other instruments have been executed and delivered, antitrust and regulatory approvals have been obtained, no material adverse effect has occurred with respect to BGS Corp., BGS Acquisition or TransnetYX, and no law or order is in effect prohibiting the Redomestication). The consummation of the Transaction Merger is subject to the satisfaction or waiver of each of the following conditions, among others: · BGS Corp. shall have completed the Offer and accepted for payment all Ordinary Shares that have been validly tendered and not properly withdrawn in the Offer; · BGS Corp. shall have completed the Redomestication; and · standard transaction closing conditions (e.g., representations and warranties are true and correct, covenants and agreements have been performed, certificates and other instruments have been executed and delivered, antitrust and regulatory approvals have been obtained, no material adverse effect has occurred with respect to BGS Corp., BGS Acquisition or TransnetYX, and no law or order is in effect prohibiting the Transaction Merger). If any of the conditions to the Redomestication or the Transaction Merger are not satisfied, BGS Corp., BGS Acquisition or TransnetYX may choose to exercise any applicable right to terminate the Merger Agreement.See “Risk Factors — Risks Related to the Transaction” and “The Merger Agreement — Conditions to the Closing of the Transaction.”We refer to the conditions to the Offer and the Business Combination, as the “offer conditions.”See “The Merger Agreement — Conditions to the Closing of the Business Combination” and “The Offer — Conditions of the Offer.” What interests do the directors and executive officers of BGS Corp. have in the Business Combination? BGS Corp.’s directors and executive officers have interests in the Business Combination that may be different from, or in addition to, the interests of BGS Corp. shareholders, including: · If the proposed Business Combination is not completed by the Business Combination Deadline, BGS Corp. will be required to liquidate.In such event, the 1,333,333 Founder Shares held by BGS Corp.’s Initial Shareholder will expire worthless, as will the 3,266,667 Sponsor Warrants.Such Founder Shares and Sponsor Warrants had an aggregate market value of approximately $14.2 million based on the closing price of the Ordinary Shares of $10.00and BGS Corp. Warrants of $0.27, on Nasdaq as of October 17, 2013. 10 · Unless BGS Corp. consummates the Business Combination, its officers, directors and its Initial Shareholder will not receive reimbursement for any out-of-pocket expenses incurred by them to the extent that such expenses exceeded the amount of its working capital.As of October 17, 2013, BGS Corp.’s officers, directors and Initial Shareholder were entitled to $1,605,571 in reimbursable expenses.As a result, the financial interest of BGS Corp.’s officers, directors and its Initial Shareholder or their affiliates could influence its officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. · BGS Corp.’s Initial Shareholder has contractually agreed that, if BGS Corp. liquidates prior to the consummation of a business combination, he will be personally liable to ensure that the proceeds in the Trust Account are not reduced below $10.15 per share by the claims of target businesses or claims of vendors or other entities that are owed money by BGS Corp. for services rendered or contracted for or products sold to it.Therefore, BGS Corp.’s Initial Shareholder has a financial interest in consummating any business combination, thereby resulting in a conflict of interest.BGS Corp.’s Initial Shareholder or his affiliates could influence BGS Corp.’s officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. · If the Business Combination with TransnetYX is completed, Patrick Imeson and Robert Bean of TransnetYX and Cesar Baez of BGS Corp. will serve as directors of BGS Acquisition.Additionally, TransnetYX and BGS Corp. will collectively designate four independent members to the board of directors of BGS Acquisition. · The exercise of BGS Corp.’s directors’ and officers’ discretion in agreeing to changes or waivers in the terms of the transaction may result in a conflict of interest when determining whether such changes or waivers are appropriate and in best interests of BGS Corp.’s shareholders. The Offer Why are we making the Offer? We are making the Offer in connection with the Business Combination because the provisions of our memorandum and articles of association, as disclosed in the prospectus related to our initial public offering, and the Merger Agreement require us to conduct the Offer to provide our public shareholders an opportunity to redeem their Ordinary Shares for a pro-rata portion of our Trust Account upon our consummation of the Business Combination.We also represented that in connection with this redemption opportunity, we would provide our shareholders with offering documents that contained substantially the same financial and other information about our proposed Business Combination and redemption rights that would otherwise be required under Regulation 14A of the Exchange Act, which regulates the solicitation of proxies.Accordingly, we are making the Offer so that we may provide our shareholders with appropriate disclosure regarding the business and finances of BGS Corp., BGS Acquisition, TransnetYX and the post-Business Combination company so that our shareholders can decide whether to hold their Ordinary Shares or ask that they be redeemed by us pursuant to this Offer if the offer conditions are satisfied.See “The Offer —Purpose of the Offer; Certain Effects of the Offer.” Promptly following the scheduled Expiration Date, we will publicly announce whether the Maximum Tender Condition and the other conditions to this Offer have been satisfied or waived (as applicable) and whether the Offer has been completed, extended or terminated.If such conditions are satisfied or waived, promptly after the Expiration Date BGS Corp. shall purchase and pay the Purchase Price for each Ordinary Share validly tendered and not properly withdrawn.Upon consummation of the Redomestication, which shall occur no later than three business days following the Expiration Date and prior to the Transaction Merger, BGS Corp. will merge with and into BGS Acquisition.The Redomestication will be completed without a meeting of BGS Corp.’s shareholders pursuant to our memorandum and articles of association and the laws of the British Virgin Islands.Upon consummation of the Transaction Merger, which shall occur immediately after the Redomestication and no later than three business days following the Expiration Date, TransnetYX will merge with and into Merger Sub, a wholly owned subsidiary of BGS Acquisition.The Transaction Merger will be completed without a meeting of BGS Acquisition’s shareholders pursuant to BGS Acquisition’s Certificate of Incorporation and Bylaws and the DGCL.See “The Redomestication” and “The Transaction.” 11 How will BGS Corp. fund the payment for the Ordinary Shares? BGS Corp. will use a portion of the approximately $18.4 million which is currently held in the Trust Account and will become available to us upon consummation of the Business Combination to purchase the Ordinary Shares tendered in the Offer.See “The Offer — Source and Amount of Funds” and “The Merger Agreement.” How does BGS Corp. intend to allocate the approximate $18.4 million in the Trust Account? Of the approximate $18.4 million in the Trust Account, BGS Corp. intends to retain an amount of cash no less than $10.0 million in order to satisfy the Merger Condition.Approximately $8.4million will be required to purchase the Ordinary Shares in the Offer at the Purchase Price of $10.15 per share if the Offer is fully subscribed.In addition, we estimate approximately $2.5million will be required to pay fees and expenses specifically related to the Offer and Business Combination, including costs for legal, accounting, printing and EDGAR filings, services of the Information Agent and Depositary for distribution and handling of the Offer materials and other services related to the Offer.In addition, pursuant to an underwriting agreement dated March 20, 2012 between BGS Corp. and C&Co/PrinceRidge LLC (“PrinceRidge”), our underwriter for BGS Corp.’s initial public offering, we will be required to pay $800,000 (2.0% of the gross proceeds from the initial public offering) to PrinceRidge as a deferred corporate finance fee upon consummation of the Business Combination.Pursuant to an engagement and fee letter dated August 16, 2012 between BGS Corp. and PrinceRidge, we will also be required to pay a success fee equal to $1.5million to PrinceRidge upon the consummation of the Business Combination.Depending upon the level of shareholder participation in the Offer, the $800,000 in deferred corporate finance fees and the $1.5million success fee may be paid in cash or Ordinary Shares.See “The Offer — Source and Amount of Funds.” How long do I have to tender my Ordinary Shares? You may tender your Ordinary Shares pursuant to the Offer until the Offer expires on the Expiration Date.Consistent with the terms of the Offer, BGS Corp. may need to extend the Offer depending on the timing and process of the SEC’s staff review of this Offer to Purchase and related materials.The Offer will expire onNovember 19, 2013, at 11:59 p.m., New York City time, unless we terminate or extend the Offer.We may extend the Offer for various reasons, including to provide sufficient time to enable BGS Acquisition’s Registration Statement on Form S-4 to be declared effective.See “The Offer — Number of Ordinary Shares; Purchase Price; No Proration” and “— Extension of the Offer; Termination; Amendment.”If a broker, dealer, commercial bank, trust company or other nominee holds your Ordinary Shares, it is likely the nominee has established an earlier deadline for you to act to instruct the nominee to accept the Offer on your behalf.We urge you to contact the broker, dealer, commercial bank, trust company or other nominee to find out the nominee’s deadline.See “The Offer — Procedures for Tendering Shares.” Can the Offer be extended, amended or terminated and, if so, under what circumstances? We may extend or amend the Offer to the extent we determine such extension or amendment is necessary or is required by applicable law or regulation, subject to certain restrictions in our memorandum and articles of association and in the Merger Agreement.We may extend the Offer for various reasons, including to provide sufficient time to enable BGS Acquisition’s Registration Statement on Form S-4 to be declared effective.If we extend the Offer, we will delay the acceptance of any Ordinary Shares that have been validly tendered and not properly withdrawn pursuant to the Offer.We can also terminate the Offer if any of the offer conditions listed in “The Offer — Conditions of the Offer” are not satisfied, or the satisfaction thereof has not been waived.See “The Offer — Extension of the Offer; Termination; Amendment.” 12 How will I be notified if the Offer is extended, amended or terminated? If the Offer is extended, we will make a public announcement of the extension no later than 9:00 a.m., New York City time, on the first business day after the previously scheduled Expiration Date.We will announce any amendment to or termination of the Offer by making a public announcement of the amendment or termination.See “The Offer — Extension of the Offer; Termination; Amendment.” How do I tender my Ordinary Shares? If you hold your Ordinary Shares in your own name as a holder of record and decide to tender your Ordinary Shares, you must deliver your Ordinary Shares by mail or physical delivery and deliver a completed and signed Letter of Transmittal or an Agent’s Message (as defined in “The Offer — Procedures for Tendering Shares”) to Continental Stock Transfer & Trust Company (the “Depositary”) before 11:59 p.m., New York City time, on November 19, 2013, or such later time and date to which we may extend the Offer. If you hold your Ordinary Shares in a brokerage account or otherwise through a broker, dealer, commercial bank, trust company or other nominee (i.e., in “street name”), you must contact your broker or other nominee if you wish to tender your Shares.See “The Offer — Procedures for Tendering Shares” and the instructions to the Letter of Transmittal. If you are an institution participating in The Depository Trust Company, you must tender your Ordinary Shares according to the procedure for book-entry transfer described in “The Offer — Procedures for Tendering Shares.” You may contact Morrow & Co., LLCor your broker for assistance.The telephone numbers for the Information Agent are set forth on the back cover of this Offer to Purchase.See “The Offer —Procedures for Tendering Shares” and the instructions to the Letter of Transmittal. Can I tender my Units or BGS Corp. Warrants? No.If you hold Units, comprised of one Ordinary Share and on BGS Corp. Warrant, and desire to tender the Ordinary Shares included in such Units, you must separate the Ordinary Shares from the BGS Corp. Warrants that comprise the Units prior to tendering your Ordinary Shares pursuant to the Offer.You may instruct your broker to do so, or if you hold Units registered in your own name, you must contact the Depositary directly and instruct them to do so.While this is typically done electronically the same business day, you should allow at least one full business day to accomplish the separation.If you fail to cause your Ordinary Shares to be separated in a timely manner before the Offer expires you will likely not be able to validly tender those Ordinary Shares prior to the expiration of the Offer.See “The Offer — Procedures for Tendering Shares. Until what time can I withdraw previously tendered Ordinary Shares? You may withdraw Ordinary Shares that you have previously tendered pursuant to the Offer at any time prior to the Expiration Date, namely 11:59 p.m., New York City time, on November 19,2013, or such later time and date to which we may extend the Offer. Although pursuant to Rule 13e-4(f)(2)(ii) promulgated under the Exchange Act, you would also have the right to withdraw your previously tendered Ordinary Shares at any time after 11:59 p.m., New York City time, on November 19,2013 if not accepted prior to such time. We will cease operations, distribute the proceeds held in our Trust Account to the holders of our Public Shares and begin to liquidate BGS Corp. if we do not consummate the Business Combination by November 26, 2013.Except as otherwise provided in “The Offer — Withdrawal Rights,” tenders of Ordinary Shares are irrevocable. How do I properly withdraw Ordinary Shares previously tendered? You must deliver, on a timely basis, a written notice of your withdrawal to the Depositary at the address appearing on the back cover page of this Offer to Purchase.Your notice of withdrawal must specify your name, the number of Ordinary Shares to be withdrawn and the name of the registered holder of such Ordinary Shares.Certain additional requirements apply if the certificates for Ordinary Shares to be withdrawn have been delivered to the Depositary or if your Ordinary Shares have been tendered under the procedure for book-entry transfer set forth in “The Offer — Procedures for Tendering Shares.”See “The Offer — Withdrawal Rights.” 13 When and how will BGS Corp. pay for the Ordinary Shares I tender that are accepted for payment? We will pay the Purchase Price in cash, without interest, for the Ordinary Shares we purchase promptly after (i) the expiration of the Offer if the offer conditions are satisfied, and (ii) our acceptance of the Ordinary Shares for payment.We will pay for the Ordinary Shares accepted for purchase by depositing the aggregate Purchase Price with the Depositary promptly after the expiration of the Offer provided that the offer conditions are met.The Depositary will act as your agent and will transmit to you the payment for all of your Ordinary Shares accepted for payment.See “The Offer — Purchase of Shares and Payment of Purchase Price.” Will I have to pay brokerage fees and commissions if I tender my Ordinary Shares? If you are a holder of record of your Ordinary Shares and you tender your Ordinary Shares directly to the Depositary, you will not incur any brokerage fees or commissions.If you hold your Ordinary Shares in street name through a broker, bank or other nominee and your broker tenders Ordinary Shares on your behalf, your broker may charge you a fee for doing so.We urge you to consult your broker or nominee to determine whether any charges will apply.See “The Offer — Procedures for Tendering Shares.” What are the U.S. federal income tax consequences if I tender my Ordinary Shares? If you are a U.S. person, the receipt of cash for your tendered Ordinary Shares will generally be treated for U.S. federal income tax purposes either as a sale or exchange transaction or distribution.See “The Offer — Material U.S. Federal Income Tax Considerations.” Will I have to pay stock transfer tax if I tender my Ordinary Shares? We will not pay any stock transfer taxes in connection with this Offer.If you instruct the Depositary in the Letter of Transmittal to make the payment for the Ordinary Shares to anyone other than the registered holder, you may incur domestic stock transfer tax.See “The Offer —Purchase of Shares and Payment of Purchase Price.” What are the U.S. federal income tax consequences if I do not tender my Ordinary Shares? If you do not tender your Ordinary Shares, the U.S. federal income tax consequences of owning your Ordinary Shares will not change solely as a result of the Offer.See “The Offer — Material U.S. Federal Income Tax Considerations.” If I object to the Redomestication, will I have repurchase rights? Yes.Upon consummation of the Redomestication, each Ordinary Share shall thereafter represent only the right to receive the same number of shares of Common Stock.Each certificate formerly representing Ordinary Shares owned by former BGS Corp. shareholders who have validly elected to dissent (“Dissenting Shareholders”) from the Redomestication pursuant to Section 179(5) of the BVI Business Companies Act of 2004 (“Companies Act”) shall represent only the right to receive fair value for their Ordinary Shares.The notice required by the Companies Act is included in this Offer to Purchase.See “Appraisal Rights —Outline of Plan of Merger.”Dissenting Shareholders can exercise their repurchase rights by tendering all, but less than all, of their Ordinary Shares in this Offer.TransnetYX’s shareholders will have appraisal rights in connection with the Transaction Merger in accordance with the provisions of Delaware law. What will happen if I do not tender my Ordinary Shares? Shareholders who choose not to tender their Ordinary Shares will retain their Ordinary Shares and participate in the Business Combination.See “The Offer — Purpose of the Offer; Certain Effects of the Offer” and “Beneficial Ownership of Securities.” 14 What is the recent market price for the Ordinary Shares? As of October 17, 2013, closing price on Nasdaq of BGS Corp.’s Ordinary Shares was $10.00.You are urged to obtain current market quotations for the Ordinary Shares before deciding whether to tender your Ordinary Shares.See “Price Range of Securities and Dividends.” Will the Common Stock be listed on a stock exchange following the Business Combination? BGS Corp.’s Ordinary Shares are currently listed on Nasdaq.In connection with the Redomestication, you will exchange your Ordinary Shares for shares of Common Stock.BGS Acquisition has filed a Registration Statement on Form S-4 with the SEC to register the distribution of the securities issuable by BGS Acquisition to BGS Corp. shareholders and TransnetYX shareholders in connection with the Business Combination.It is intended that the Common Stock will be listed on Nasdaq; however, there can be no assurance concerning BGS Acquisition’s ability to meet Nasdaq’s qualification standards.See “Risk Factors — Risks Related to the Offer” and “— Risks Related to BGS Acquisition” Who do I contact if I have questions about the Offer? For additional information or assistance, you may contact the Information Agent at the address and telephone numbers set forth on the back cover of this Offer to Purchase.You may request additional copies of this Offer to Purchase, the Letter of Transmittal and the other Offer documents from the Information Agent at the telephone numbers and address on the back cover of this Offer to Purchase. You may also contact your broker, dealer, commercial bank, trust company or nominee for copies of these documents. 15 FORWARD-LOOKING STATEMENTS This Offer to Purchase contains forward-looking statements. Forward-looking statements provide our current expectations or forecasts of future events.Forward-looking statements include statements about our expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts.Words or phrases such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “may,” “ongoing,” “plan,” “potential,” “predict,” “project,” “will” or similar words or phrases, or the negatives of those words or phrases, may identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking.Examples of forward-looking statements in this Offer to Purchase include, but are not limited to, statements regarding our disclosure concerning BGS Acquisition’s operations, cash flows, financial position and dividend policy following the Consummation of the Business Combination. Forward-looking statements appear in a number of places in this Offer to Purchase including, without limitation, in the sections entitled “Dividend Policy,” “Management’s Discussion and Analysis of Financial Conditions and Results of Operations of BGS Corp.,” “BGS Corp. Business,” “Management’s Discussion and Analysis of Financial Conditions and Results of Operations of TransnetYX” and “TransnetYX Business.”The risks and uncertainties include, but are not limited to: · the risk that more than 832,461 Ordinary Shares will be validly tendered and not properly withdrawn prior to the Expiration Date which would then cause us to (i) be unable to satisfy the Maximum Tender Condition and the Merger Condition, (ii) be unable to consummate the Business Combination and (iii) withdraw the Offer; · the risk that BGS Acquisition’s Registration Statement on Form 4-4 is not declared effective prior to November 26, 2013; · the risk that governmental and regulatory review of the tender offer documents may delay the Business Combination or result in the inability of the Business combination to be consummated by November 26, 2013; · the risk that a condition to consummation of the Business Combination may not be satisfied or waived; · the risk that the anticipated benefits of the Business Combination may not be fully realized or may take longer to realize than expected; · the risk that any projections, including earnings, revenues, expenses or any other financial items are not realized; · changing legislation and regulatory environments; · the ability to list and comply with Nasdaq’s listing standards, including having the requisite number of round lot holders or stockholders and meeting the independent director requirements for the board of directors and its committees; · the growth of the Harmonyx business never materializes; and · other factors discussed in “Risk Factors.” Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions that could cause actual results to differ materially from those expected or implied by the forward-looking statements.Actual results could differ materially from those anticipated in forward-looking statements for many reasons, including the factors described in “Risk Factors” in this Offer to Purchase.Accordingly, you should not rely on these forward-looking statements, which speak only as of the date of this Offer to Purchase.We undertake no obligation to publicly revise any forward-looking statement to reflect circumstances or events after the date of this Offer to Purchase or to reflect the occurrence of unanticipated events.You should, however, review the factors and risks we describe in the reports we will file from time to time with the Securities and Exchange Commission after the date of this Offer to Purchase. 16 RISK FACTORS You should consider carefully the following risk factors, as well as the other information set forth in this Offer to Purchase. Risk Factors Relating to TransnetYX TransnetYX has $17.6 million in net losses since it was formed in 2002, and may be unable to achieve or sustain profitability. TransnetYX has $17.6 million in net losses since its formation in 2002, including a net loss of $393,448 in 2012 and $286,255 in 2011, and a net loss of $52,410 in the six months ended June 30, 2013. TransnetYX cannot predict if it will achieve sustained profitability in the near future or at all. TransnetYX expects to make significant future expenditures to develop and expand its business. In addition, following the Transaction Merger, TransnetYX will be a subsidiary of BGS Acquisition, a public company.BGS Acquisition will be a holding company for TransnetYX and TransnetYX’s subsidiaries will be the only operating companies in the overall enterprise.As a result, TransnetYX will incur significant legal, accounting and other expenses that it did not incur as a private company. These increased expenditures will make it harder for TransnetYX to achieve and maintain future profitability. TransnetYX may incur significant losses in the future for a number of reasons, including the other risks described in this Offer to Purchase, and it may encounter unforeseen expenses, difficulties, complications, delays and other unknown events.Accordingly, TransnetYX may not be able to achieve or maintain profitability and it may incur significant losses for the foreseeable future. A reduction or delay in government funding of research and development institutions may adversely affect TransnetYX’s business. A majority of TransnetYX’s sales is derived from clients at academic institutions and research laboratories whose funding is partially dependent on both the level and timing of funding from government sources, such as the U.S. National Institutes of Health, or NIH, and similar domestic and international agencies, which can be affected if TransnetYX’s clients delay or discontinue research as a result of uncertainties surrounding the approval of government budget proposals. Also, government proposals to reduce or eliminate budgetary deficits have sometimes included reduced allocations to the NIH and other government agencies that fund research and development activities. Government funding of research and development is subject to the political process, which is inherently fluid and unpredictable. Budgetary pressures may result in reduced allocations to government agencies that fund research and development activities. Although the stimulus packages implemented by the U.S. government in 2009 and 2010 included increases in NIH funding, NIH funding had otherwise remained fairly flat in recent years.Additionally, as a result of the sequestration required by the Budget Control Act of 2011, the NIH is required to cut 5 percent, or $1.55 billion, from its budget (including into 2013).A further reduction in government funding for the NIH or other government research agencies could adversely affect TransnetYX’s business and its financial results. Also, there is no guarantee that NIH funding will be directed towards projects and studies that require use of TransnetYX’s products and services. In 2012 and 2011, approximately 27% and 31%, respectively, of TransnetYX’s sales in the past twelve months were made to one large customer and the loss of that customer would likely have a material adverse effect on the operating results of TransnetYX’s business. During 2012 and 2011, TransnetYX derived approximately 27% and 31%, respectively, of its testing revenue from Taconic Farms, Inc., or Taconic, its single largest customer.There can be no assurance that TransnetYX will be able to maintain this customer relationship or that this customer will continue to purchase testing services in similar quantities in the future. TransnetYX is currently in the process of negotiating a new, long-term contract for testing services with Taconic, and there can be no assurance that TransnetYX and Taconic will come to terms on an agreement.If TransnetYX were to lose its largest customer, or if this customer were to change its demands, delays in replacing this customer, or a failure to meet this customer’s new demands, could have a material adverse effect on its operating results. 17 PGx molecular diagnostic tests may never achieve significant commercial market acceptance. Pharmacogenomics, or PGx, is the analysis of a patient’s specific genetic expression in order to optimize their drug therapy to ensure maximum efficacy with minimal adverse effects. TransnetYX may not succeed in achieving significant commercial market acceptance of its PGx testing and service offerings that it has launched in recent years or that it is currently developing. TransnetYX’s ability to successfully develop and commercialize its PGx molecular diagnostic tests, as well as any future molecular diagnostic tests that it may develop, will depend on several factors, including: · TransnetYX’s ability to convince the medical community of the clinical utility of TransnetYX’s tests and their potential advantages over existing tests; · the agreement by third party payers to reimburse for TransnetYX’s tests, the scope and extent of which will affect patients’ willingness or ability to pay for its tests and will likely heavily influence physicians’ decisions to recommend its tests; and · the willingness of physicians to utilize its tests. These factors present obstacles to commercial acceptance of TransnetYX’s tests, which TransnetYX will have to spend substantial time and money to overcome, if it can do so at all. TransnetYX’s inability to successfully do so will harm future business and results of operation. Failure to provide a higher quality of service than that of physician affiliated hospital laboratories and other laboratories could have a material adverse effect on TransnetYX’s net revenues and profitability. TransnetYX primarily competes with numerous laboratory providers, including researchers’ in-house laboratories, centralized testing laboratories at research institutions, physician affiliated hospital laboratories, other independent clinical laboratories and physician-office laboratories. Most researchers have the knowledge and ability to perform the genetic test manually within their laboratory. In addition, several research institutions have created centralized testing facilities for their researchers to utilize. Hospitals generally maintain an on-site laboratory to perform testing on their patients. In addition, many hospitals compete with independent clinical laboratories for outreach (non-hospital patients) testing. Most physicians have admitting privileges or other relationships with hospitals as part of their medical practice and many hospitals leverage their relationships with community physicians and encourage the physicians to send their outreach testing to the hospital’s laboratory. In addition, hospitals that own physician practices generally require the physicians to refer tests to the hospital’s laboratory. As a result of this affiliation between hospitals and community physicians, TransnetYX competes against these affiliated laboratories based on accuracy, speed, customer experience and price. TransnetYX’s failure to provide service superior to affiliated laboratories and other laboratories could have a material adverse effect on its net revenues and profitability. The development of new, more cost-effective tests that can be performed by researchers in their laboratories or physicians in their offices or by patients could negatively impact TransnetYX’s testing volume and net revenues. The diagnostics testing industry is faced with changing technology and new product introductions. Advances in technology may lead to the development of more cost-effective tests that can be performed outside of an independent clinical laboratory such as point-of-care tests that can be performed by researchers in the laboratories or physicians in their offices, esoteric tests that can be performed by hospitals in their own laboratories or home testing that can be performed by patients in their homes, by physicians in their offices or technicians in laboratories. Development of such technology and its use by TransnetYX’s customers would reduce the demand for TransnetYX’s laboratory-based testing services and negatively impact its net revenues. 18 Failure in TransnetYX’s information technology systems, including failures resulting from its systems conversions, could significantly increase turnaround time, otherwise disrupt its operations, or lead to increased competition by other providers of laboratory services, all of which could reduce its customer base and result in lost net revenues. Information systems are used extensively in virtually all aspects of TransnetYX’s business, including laboratory testing, billing, customer service, logistics and management of medical data. TransnetYX’s success depends, in part, on the continued and uninterrupted performance of its information technology, or IT, systems. IT systems are vulnerable to damage from a variety of sources, including telecommunications or network failures, malicious human acts and natural disasters. Moreover, despite network security measures, some of TransnetYX’s servers are potentially vulnerable to physical or electronic break-ins, computer viruses and similar disruptive problems. Despite the precautionary measures TransnetYX has taken to prevent unanticipated problems that could affect its IT systems, sustained or repeated system failures that interrupt its ability to process test orders, deliver test results or perform tests in a timely manner could adversely affect its reputation and result in a loss of customers and net revenues. Failure to timely or accurately bill for TransnetYX’s services could have a material adverse effect on its net revenues and bad debt expense. Billing for laboratory services is complicated. TransnetYX provides testing services to a range of research institutions and healthcare providers. TransnetYX considers a “payer” to be the party that pays for the test and a “customer” to be the party who refers the test to it. Depending on the billing arrangement and applicable law, TransnetYX must bill various payers, such as research laboratories, universities, corporations, patients, insurance companies, Medicare, Medicaid, doctors and employer groups, all of which have different billing requirements. Additionally, auditing for compliance with applicable laws and regulations as well as internal compliance policies and procedures add further complexity to the billing process. Among many other factors complicating billing are: · pricing differences between TransnetYX’s fee schedules and the reimbursement rates of the payers; · disputes with payers as to which party is responsible for payment; and · disparity in coverage and information requirements among various carriers. TransnetYX incurs significant additional costs as a result of its participation in Medicare and Medicaid programs, as billing and reimbursement for clinical laboratory testing is subject to considerable and complex federal and state regulations. These additional costs include those related to: (1)complexity added to TransnetYX’s billing processes; (2)training and education of its employees and customers; (3)compliance and legal costs; and (4)costs related to, among other factors, medical necessity denials and advanced beneficiary notices. Compliance with applicable laws and regulations, as well as internal compliance policies and procedures, adds further complexity and costs to the billing process. Changes in laws and regulations could negatively impact TransnetYX’s ability to bill its clients. If TransnetYX fails to comply with extensive laws and regulations, it could suffer fines and penalties or be required to make significant changes to its operations. TransnetYX is subject to extensive and frequently changing federal, state and local laws and regulations. In addition, legislative provisions relating to healthcare fraud and abuse give federal enforcement personnel substantially increased funding, powers and remedies to pursue suspected fraud and abuse. While TransnetYX believes that it is in compliance with all applicable laws, many of the regulations applicable to it, including those relating to billing and reimbursement of tests and those relating to relationships with physicians and hospitals, are vague or indefinite and have not been interpreted by the courts. They may be interpreted or applied by a prosecutorial, regulatory or judicial authority in a manner that could require it to make changes in its operations, including its pricing and/or billing practices. If TransnetYX fails to comply with applicable laws and regulations, it could suffer civil and criminal damages, fines and penalties, including the loss of licenses or its ability to participate in Medicare, Medicaid and other federal and state healthcare programs and additional liabilities from third party claims. CLIA regulates virtually all clinical laboratories by requiring that they be certified by the federal government and comply with various operational, personnel and quality requirements intended to ensure that their clinical laboratory testing services are accurate, reliable and timely. Furthermore, CLIA does not preempt state laws that are more stringent than federal law. Some state laws may require additional personnel qualifications, quality control, record maintenance and/or proficiency testing. Intentional and serious failures to comply with these requirements can lead to loss of licenses, exclusion from the Medicare and Medicaid programs, fines, and other penalties. 19 Billing and reimbursement for clinical laboratory testing is subject to significant and complex federal and state regulation. Penalties for violations of laws relating to billing federal healthcare programs and for violations of federal fraud and abuse laws include: (1)exclusion from participation in the Medicare/Medicaid programs; (2)asset forfeitures; (3)civil and criminal fines and penalties; and (4)the loss of various licenses, certificates and authorizations necessary to operate some or all of a clinical laboratory’s business. Civil monetary penalties for a wide range of violations are not more than $10,000 per violation plus three times the amount claimed and, in the case of kickback violations, not more than $50,000 per violation plus up to three times the amount of remuneration involved. A parallel civil remedy under the federal False Claims Act provides for damages not more than $11,000 per violation plus up to three times the amount claimed. Medicare and/or private insurance plans may change reimbursement rates or discontinue the reimbursement for TransnetYX’s products and services. Revenue from TransnetYX’s pharmacogenomics testing services provided through its subsidiary, Harmonyx, is dependent on the availability and extent of coverage and reimbursement from third party payers, including government healthcare programs and private insurance plans. Governments and private payers may regulate prices, reimbursement levels and/or access to these services and products, or discontinue reimbursement altogether for these products and services, to control costs or to affect levels of use. A reduction in the coverage and/or reimbursement for TransnetYX’s services and products could have a material adverse effect on its revenues, business and results of operations. FDA regulation of laboratory-developed tests or genetic testing could lead to increased costs and delay in introducing new genetic tests. The FDA has regulatory responsibility over instruments, test kits, reagents and other devices used to perform diagnostic testing by clinical laboratories. In the past, the FDA has claimed regulatory authority over laboratory-developed tests, but has exercised enforcement discretion in not regulating tests performed by high complexity CLIA-certified laboratories. In December 2000, the Health and Human Services Secretary’s Advisory Committee on Genetic Testing recommended that the FDA be the lead federal agency to regulate genetic testing. In late 2002, a new Health and Human Services Secretary’s Advisory Committee on Genetics, Health and Society, or SACGHS, was appointed to replace the prior Advisory Committee. Ultimately, SACGHS decided that it would continue to monitor the progress of the federal agencies in the oversight of genetic technologies, but it did not believe that further action was warranted. FDA interest in, or actual regulation of, laboratory-developed tests or increased regulation of the various medical devices used in laboratory-developed testing could lead to periodic inquiry letters from the FDA and increased costs and delays in introducing new tests, including genetic tests. TransnetYX may become subject to litigation, which could materially and adversely affect the surviving entity following the Business Combination. TransnetYX, prior to the consummation of the Business Combination, or BGS Acquisition, following the Business Combination, may become subject to litigation, including claims relating to its proceeds from the Business Combination, its operations and otherwise in the ordinary course of business. Some of these claims may result in significant defense costs and potentially significant judgments, some of which are not, or cannot be, insured against. We cannot be certain of the ultimate outcomes of any claims that may arise in the future. Resolution of these types of matters may result in our having to pay significant fines, judgments, or settlements, which, if uninsured, or if the fines, judgments and settlements exceed insured levels, could adversely impact earnings and cash flows, thereby materially and adversely affecting us. Certain litigation or the resolution of certain litigation may affect the availability or cost of some of our insurance coverage, which could materially and adversely impact us, expose us to increased risks that would be uninsured, and materially and adversely impact our ability to attract directors and officers. 20 TransnetYX’s tests and business processes may infringe on the intellectual property rights of others, which could cause it to engage in costly litigation, pay substantial damages or prohibit it from selling certain of its tests. Other companies or individuals, including TransnetYX’s competitors, may obtain patents or other property rights that would prevent, limit or interfere with its ability to develop, perform or sell its tests or operate its business. As a result, TransnetYX may be involved in intellectual property litigation and it may be found to infringe on the proprietary rights of others, which could force it to do one or more of the following: · cease developing, performing or selling products or services that incorporate the challenged intellectual property; · obtain and pay for licenses from the holder of the infringed intellectual property right; · redesign or reengineer its tests; · change its business processes; or · pay substantial damages, court costs and attorneys’ fees, including potentially increased damages for any infringement held to be willful. Patents generally are not issued until several years after an application is filed. The possibility that, before a patent is issued to a third party, TransnetYX may be performing a test or other activity covered by the patent is not a defense to an infringement claim. Thus, even tests that it develops could become the subject of infringement claims if a third party obtains a patent covering those tests. Infringement and other intellectual property claims, regardless of their merit, can be expensive and time-consuming to litigate. In addition, any requirement to reengineer its tests or change its business processes could substantially increase its costs, force it to interrupt product sales or delay new test releases. TransnetYX has never been the subject of an infringement claim; however, such claims could arise in the future as patents could be issued on tests or processes that it may be performing. Professional liability litigation could have an adverse financial impact on TransnetYX’s client base and reputation. As a general matter, providers of clinical laboratory testing services may be subject to lawsuits alleging negligence or other similar legal claims. Some of these suits involve claims for substantial damages. Any professional liability litigation could have an adverse impact on TransnetYX’s client base and reputation. TransnetYX maintains various liability insurance programs for claims that could result from providing or failing to provide clinical laboratory testing services, including inaccurate testing results and other exposures. TransnetYX’s insurance coverage limits its maximum exposure on individual claims; however, it is essentially self-insured for a significant portion of these claims. TransnetYX’s management believes that present insurance coverage and reserves are sufficient to cover currently estimated exposures. Although TransnetYX has never had a liability claim filed against it, it is possible that such a claim might be made in the future and, as a result, could have an adverse financial impact on TransnetYX and could harm TransnetYX’s reputation. TransnetYX is dependent upon one source to supply it with the reagents and probes required to conduct its testing services. TransnetYX purchases substantially all of its reagents and probes from Life Technologies Corporation. A probe is a small vial filled with a specific reagent and these probes enable TransnetYX to conduct testing services for its customers. Currently, TransnetYX does not have a supply contract with Life Technologies Corporation and Life Technologies Corporation could terminate its relationship with TransnetYX at any time with little notice. While there are several companies that make reagents and probes similar to what TransnetYX currently uses, TransnetYX and Life Technologies Corporation are highly integrated and integrating a new supplier into TransnetYX’s automated ordering system and processing duplicate testing to validate results with the new reagents and probes would be expensive and time-consuming. 21 Negative attention from special interest groups may impair the business of TransnetYX. Certain special interest groups categorically object to the use of animals for valid research purposes. Research activities with animals have been the subject of adverse attention in recent years. Any negative attention, threats or acts of vandalism directed against animal research activities in the future could impair the ability of TransnetYX’s customers to send their samples for testing. Much of TransnetYX’s future growth will be based off of the Harmonyx business, which has yet to prove its commercial viability.If TransnetYX unable to execute its marketing strategy for the Harmonyx business and is unable to gain acceptance in the market, or a significant market for Harmonyx never develops, TransnetY’s prospects for growth may be materially impaired Harmonyx is an early-stage business and Transnetyx has engaged in only limited sales and marketing activities for Harmonyx. To date, we have received very limited revenue from the Harmonyx business. Although we believe that Transnetyx’s genotyping tests represent promising commercial opportunities, its tests may never gain significant acceptance in the marketplace and therefore may never generate substantial revenue or profits for TransnetYX. Failure to achieve market acceptance of the Harmonyx business would materially harm TransnetYX’s prospects for growth, its financial condition and results of operations. Risk Factors Relating to the Consummation of the Business Combination Shareholders of BGS Corp. will not be afforded an opportunity to vote on the Business Combination, which means BGS Corp. may consummate the Business Combination even though a majority of its public shareholders do not support such a combination. BGS Corp. will not hold a shareholder vote to approve the Business Combination before it consummates the Business Combination. As an FPI, BGS Corp. will not be required to seek shareholder approval to the extent the laws of the British Virgin Islands do not require such a vote. Accordingly, BGS Corp. may consummate the Business Combination even if holders of a majority of its Public Shares do not approve of the Business Combination. BGS Corp. is not required to meet Nasdaq standards related to shareholder voting. The Nasdaq rules generally require a company to obtain shareholder approval in the following circumstances: (a) in connection with an acquisition, if a company issues shares equal to 20% or more of its pre-transaction outstanding shares, or 5% or more of its pre-transaction outstanding shares when a related party has a 5% or greater interest in the target; (b) in connection with a stock issuance that results in a change of control (whereby, as a result of an issuance, an investor or a group would own, or have the right to acquire, 20% or more of the outstanding shares of common stock or voting power and such ownership or voting power would be the largest ownership position in the company); (c) in connection with an equity compensation plan (whereby a company establishes or materially amends a stock option or purchase plan or other arrangement pursuant to which stock may be acquired by officers, directors, employees or consultants); or (d) in connection with a private placement where the issuance (together with sales by officers, directors, or substantial shareholders, if any) equals 20% or more of the pre-transaction outstanding shares of the company at a price less than the greater of book or market value. Although many blank check companies listed on Nasdaq would be required to seek shareholder approval in connection with their initial business combination (for example, if the consideration paid in connection with the transaction includes the issuance of 20% or more of such company’s then issued and outstanding shares), because BGS Corp. is an FPI, BGS Corp. is not required to seek shareholder approval under the Nasdaq rules to the extent the laws of the British Virgin Islands do not require such a vote. The laws of the British Virgin Islands provide BGS Corp. with a variety of methods to consummate the Business Combination without a shareholder vote to approve the Business Combination, including the manner in which the Merger Transaction is structured. 22 The only opportunities shareholders of BGS Corp. have to make the investment decision regarding the Business Combination will be to either exercise their right to redeem BGS Corp. Ordinary Shares for cash or to dissent from the Redomestication. Because BGS Corp. intends to consummate the Business Combination without seeking shareholder approval, shareholders will not have the right or opportunity to vote on the Business Combination. Accordingly, the only opportunities afforded to the shareholders of BGS Corp. to make an investment decision regarding the Business Combination are to either exercise their redemption rights within the period of time (which will be at least 20 business days) as set forth in the tender offer documents mailed to BGS Corp. public shareholders in which the Business Combination is described or to dissent from the Redomestication by providing written notice of the decision to dissent within 20 days of the dissenting shareholder’s receipt of the outline of the plan of merger provided in accordance with the Companies Act, which is being provided to shareholders of BGS Corp. in the section entitled “Appraisal Rights – Outline of Plan of Merger.” If BGS Corp.’s due diligence investigation of TransnetYX was inadequate, then stockholders of BGS Acquisition following the Business Combination could lose some or all of their investment. Even though BGS Corp. conducted a due diligence investigation of TransnetYX, it cannot be sure that this diligence uncovered all material issues that may be present in TransnetYX or its business, or that it would be possible to uncover all material issues through a more protracted amount of due diligence, or that factors outside of TransnetYX and its business and outside of its control will not later arise.The requirement that BGS Corp. must complete the Business Combination by the Business Combination Deadline, and BGS Corp.’s lack of experience investing in or managing companies in the genetic testing industry may have limited its ability to perform, and the available time to conduct, due diligence, and the Business Combination may be consummated pursuant to terms that BGS Corp. would have rejected upon a more comprehensive investigation. BGS Acquisition will issue Common Stock as merger consideration in the Business Combination, which will dilute the interest of stockholders of BGS Corp. following the Business Combination and likely present other risks. BGS Acquisition’s certificate of incorporation authorizes the issuance of 95,000,000 shares of Common Stock and 5,000,000shares of Preferred Stock. BGS Acquisition will issue a substantial number of shares of Common Stock in order to complete the Business Combination. The issuance of additional Common Stock: · will significantly dilute the equity interest of existing BGS Corp. shareholders; and · may adversely affect prevailing market prices for Common Stock and BGS Acquisition Warrants. If the Offer is completed, additional sources of financing may not be available and BGS Corp.’s redemption of shares in the Offer will cause its public float to be reduced.As a result, its shareholders may be disadvantaged by reduced liquidity in its securities. Although the board of directors of BGS Corp. has determined that the Business Combination is in the best interests of its shareholders, the Offer exposes BGS Corp. to a number of risks including: · use of funds to redeem Ordinary Shares in the Offer and to pay expenses of the Offer will reduce the funds available as working capital for the continuation of TransnetYX’s business following the Business Combination; · BGS Acquisition may not be able to replenish cash reserves by raising debt or equity financing in the future on terms acceptable to us, or at all; and · the “public float,” which is the number of shares owned by non-affiliate shareholders and available for trading in the securities markets, following the Offer and prior to the Business Combination, will be reduced, which may reduce the volume of trading in Ordinary Shares and may result in lower stock prices and reduced liquidity in the trading of Ordinary Shares prior to the completion of the Business Combination. 23 BGS Corp. is not required to obtain an opinion from an independent investment banking firm, and consequently, an independent source will not confirm that the price BGS Corp. is paying for the business is fair to its shareholders from a financial point of view. BGS Corp. is not required to obtain an opinion from an independent investment banking firm that the price it is paying is fair to its shareholders from a financial point of view. As no opinion will be obtained, shareholders of BGS Corp. will be relying on the judgment of BGS Corp.’s board of directors, who will determine fair market value and/or total enterprise value according to reasonably accepted valuation standards and methodologies. Since BGS Corp.’s Initial Shareholder will lose his entire investment if the Business Combination is not consummated, a conflict of interest may exist in determining whether the Business Combination is appropriate for BGS Corp.’s initial business combination. On October 5, 2011, BGS Corp.’s Initial Shareholder purchased 1,725,000 Founder Shares for a purchase price of $25,000, or approximately $0.014 per share. On March 14, 2012, BGS Corp.’s directors approved a 1.125-for-1 reverse split of its outstanding Ordinary Shares, reducing the number of outstanding Ordinary Shares from 1,725,000 to 1,533,333. When BGS Corp.’s underwriters elected not to exercise their over-allotment option in connection with BGS Corp’s initial public offering, the Initial Shareholder forfeited 200,000 Founder Shares, pursuant to the terms of the private placement of the Founder Shares, and now owns 1,333,333 Founder Shares.The Founder Shares will be worthless if BGS Corp. does not consummate an initial business combination. In addition, BGS Corp.’s initial investors and underwriters own an aggregate of 3,266,667 Sponsor Warrants, each exercisable for one ordinary share at $10.00 per share, for a purchase price of $2,450,000, or $0.75 per warrant, that will also be worthless if BGS Corp. does not consummate an initial business combination. Since certain of BGS Corp.’s officers and directors are affiliated with BGS Corp.’s Initial Shareholder, the personal and financial interests of BGS Corp.’s officers and directors may influence their motivation in completing the Business Combination and influence the operation of the business following the Business Combination. Following the consummation of the Business Combination, BGS Acquisition will be a holding company and rely on distributions, loans and other payments, advances and transfers of funds from TransnetYX to pay dividends and pay expenses and meet our other obligations. Following the consummation of the Business Combination, we will have no direct operations and no significant assets other than the ownership of TransnetYX as part of the Business Combination. We will depend on TransnetYX for distributions, loans and other payments to generate the funds necessary to meet our financial obligations, including our expenses as a publicly traded company, and to pay any dividends with respect to the Common Stock. Legal and contractual restrictions in agreements governing future indebtedness of TransnetYX, as well as the financial condition and operating requirements of TransnetYX, may limit our ability to obtain cash from TransnetYX. The earnings from, or other available assets of, TransnetYX may not be sufficient to pay dividends or make distributions or loans to enable us to pay any dividends on Common Stock or satisfy our other financial obligations. BGS Acquisition may redeem the BGS Acquisition Warrants at a time that is not beneficial to BGS Acquisition Warrant holders. BGS Acquisition may call the BGS Acquisition Warrants for redemption at any time after the redemption criteria described elsewhere in this Offer to Purchase have been satisfied.If BGS Acquisition calls the BGS Acquisition Warrants for redemption, BGS Acquisition Warrant holders may be forced to accept a nominal redemption price or sell or exercise the BGS Acquisition Warrants when they may not wish to do so. 24 BGS Corp. may waive one or more of the conditions to the Business Combination. BGS Corp. may agree to waive, in whole or in part, some of the conditions to its obligations to complete the Business Combination, to the extent permitted by applicable laws.For example, it is a condition to BGS Corp.’s obligations to close the Business Combination that there be no restraining order, injunction or other order restricting TransnetYX’s conduct of its business; however, if the board of directors of BGS Corp. determines that any such order or injunction is not material to the business of TransnetYX, then the board may elect to waive that condition and close the Business Combination. There is no guarantee, even if we consummate the Business Combination, that the Public Warrants will ever be in the money and they may expire worthless. The exercise price of the Public Warrants is higher than is typical in many similar blank check companies. The exercise price for our Public Warrants is $10.00 per share. There is no guarantee that the Public Warrants will ever be in the money prior to their expiration, and as such, the Public Warrants may expire worthless. BGS Corp.’s Initial Shareholder and BGS Corp. Warrant holders have registration rights, the future exercise of which may adversely affect the market price of the Common Stock. Pursuant to an agreement entered into concurrently with BGS Corp.’s initial public offering, following the Business Combination, the Initial Shareholder and certain holders of the BGS Acquisition Warrants, may demand that we register their unregistered Common Stock and BGS Acquisition Warrants. BGS Acquisition will bear the cost of registering these securities. The registration and availability of such a significant number of securities for trading in the public market may have an adverse effect on the market price of the Common Stock. BGS Corp.’s directors and officers may have certain conflicts in determining to pursue the acquisition of TransnetYX, since certain of their interests, and certain interests of their affiliates and associates, are different from, or in addition to, interests of shareholders of BGS Corp. BGS Corp.’s management and directors have interests in and arising from the Business Combination that are different from, or in addition to, interests of shareholders of BGS Corp., which could result in a real or perceived conflict of interest.These interests include the fact that certain of the Ordinary Shares owned by BGS Corp.’s management and directors, or their affiliates and associates, would become worthless if BGS Corp. fails to consummate the Business Combination. Our ability to successfully effect the Business Combination and to successfully operate the business thereafter will be largely dependent upon the efforts of certain key personnel, including certain personnel of TransnetYX, whom we expect to join us following the Business Combination. The loss of such key personnel could negatively impact the operations and profitability of our post-combination business. Our ability to successfully effect the Business Combination and successfully operate the business is dependent upon the efforts of certain key personnel, including certain personnel of TransnetYX. Although we expect such key personnel to remain with BGS Acquisition and TransnetYX following the Business Combination, it is possible that we will lose some key personnel, the loss of which could negatively impact the operations and profitability of our post-combination business. Furthermore, while we have scrutinized individuals we intend to engage to stay with BGS Acquisition following the Business Combination, our assessment of these individuals may not prove to be correct. These individuals may be unfamiliar with the requirements of operating a company regulated by the SEC, which could cause us to have to expend time and resources helping them become familiar with such requirements. Our officers, directors, security holders and their respective affiliates may have competitive pecuniary interests that conflict with our interests. We have not adopted a policy that expressly prohibits our directors, officers, security holders or affiliates from having a direct or indirect pecuniary or financial interest in any investment to be acquired or disposed of by us or in any transaction to which we are a party or have an interest. Further, we do not have a policy that expressly prohibits any of our Initial Shareholder, officers, directors or their respective affiliates from engaging for their own account in business activities of the types conducted by us. Accordingly, such persons or entities may have a conflict between their interests and ours. 25 A market for the securities of BGS Acquisition may not develop, which would adversely affect the liquidity and price of our securities. Although we intend to list the Common Stock and BGS Acquisition Warrants on Nasdaq under the symbols currently listed by BGS Corp. for its Ordinary Shares (“BGSC”) and BGS Corp. Warrants (“BGSCW”), respectively, on or promptly after the consummation of the Business Combination, there is no current market for our securities. Following the Business Combination, the price of our securities may fluctuate significantly due to the market’s reaction to the Business Combination and general market and economic conditions. An active trading market for our securities may never develop or, if developed, it may not be sustained. In addition, the price of the securities after the offering can vary due to general economic conditions and forecasts, our general business condition and the release of our financial reports. Additionally, if our securities are not listed on, or become delisted from, Nasdaq for any reason, and are quoted on the Over the Counter Bulletin Board, a FINRA-sponsored and operated inter-dealer automated quotation system for equity securities not included in a securities exchange, the liquidity and price of our securities may be more limited than if we were quoted or listed on Nasdaq or another national exchange. You may be unable to sell your securities unless a market can be established or sustained. There is a limited amount of cash available to be used for other corporate purposes by BGS Acquisition. BGS Corp. and TransnetYX incurred significant costs associated with the Business Combination, including BGS Corp. expenses of approximately $1,600,000 as of October 21, 2013 and certain fees owed to BGS Corp.’s underwriters (see “The Merger Agreement—Finance Fees”).These expenses have limited the amount of cash available to be used for other corporate purposes by BGS Acquisition and TransnetYX following the Business Combination. Accordingly, a significant portion of the cash contributed to BGS Acquisition as part of the Transaction Merger consideration will be used to pay fees of the Business Combination, including financing fees to PrinceRidge.This circumstance could materially adversely affect BGS Acquisition’s liquidity and ability to make distributions to its stockholders. As a result of the Redomestication, we will lose our status as an FPI, which will make us subject to additional regulatory disclosures which may require substantial financial and management resources. As a result of no longer being an FPI, we will become subject to the following requirements, among others: · the filing of our quarterly reports on Form 10-Q or current reports on Form 8-K with the SEC; · preparing our financial statements in accordance with U.S. GAAP rather than the ability to use any of U.S. GAAP, the International Accounting Standards Board International Financial Reporting Standards (IASB IFRS) or local GAAP; · being subject to the U.S. proxy rules; · being subject to Regulation FD which requires issuers to make public disclosures of any “material non-public information” that has been selectively disclosed to securities industry professionals (for example, analysts) or shareholders; 26 · being subject to the Sarbanes-Oxley Act. Although the Sarbanes-Oxley Act generally does not distinguish between domestic U.S. issuers and FPIs, the SEC has adopted a number of significant exemptions for the benefit of FPIs in the application of its rules adopted under the Sarbanes-Oxley Act. These exemptions cover areas such as: (1) audit committee independence; and (2) black-out trading restrictions (Regulation BTR); and · being subject to a more detailed executive compensation disclosure. We may be forced to expend significant management and financial resources to meet our disclosure obligations listed above. In connection with its initial public offering, BGS Corp. identified general criteria and guidelines that BGS Corp.believed were important in evaluating prospective target businesses; however, the Business Combination with TransnetYX does not meet all such criteria and guidelines. Although BGS Corp. identified specific criteria and guidelines for evaluating prospective target businesses in connection with its initial public offering, TransnetYX does not meet these criteria and guidelines. Accordingly, the Business Combination may not be as successful as a combination with a business that does meet all of BGS Corp.’s general criteria and guidelines. In addition, as the Business Combination does not meet BGS Corp.’s general criteria and guidelines, a greater number of shareholders of BGS Corp. may exercise their redemption rights, which may make it difficult for BGS Corp. to meet the closing conditions of the Business Combination. If the Business Combination’s benefits do not meet the expectations of investors and/or stockholders, the market price of our securities may decline. The market price of BGS Corp.’s securities prior to the consummation of the Business Combination or the market price of our securities following the consummation of the Business Combination may decline as a result of the Business Combination if the market does not view the Business Combination positively.Accordingly, stockholders may experience a loss as a result of a decline in the market price of BGS Corp.’s securities prior to the consummation of the Business Combination or BGS Acquisition’s securities following the consummation of the Business Combination.A decline in the market price of our securities also could adversely affect our ability to issue additional securities and our ability to obtain additional financing in the future. If the Business Combination’s benefits do not meet the expectations of financial or industry analysts, the market price of our securities may decline. The market price of BGS Corp.’s securities may decline as a result of the Business Combination if: · financial or industry analysts do not view the Business Combination positively; or · the effect of the Business Combination on the financial statements is not consistent with the expectations of financial or industry analysts. Accordingly, investors may experience a loss as a result of decreasing stock prices. A decline in the market price of our securities also could adversely affect our ability to issue additional securities and our ability to obtain additional financing in the future. In the event that a significant number of Ordinary Shares are redeemed, the Common Stock issued by BGS Acquisition may become less liquid following the Business Combination. If a significant number of Ordinary Shares are redeemed, BGS Acquisition may be left with a significantly smaller number of stockholders following the Redomestication.As a result, trading in the shares of the surviving company following the Business Combination may be limited and your ability to sell your shares in the market could be adversely affected. 27 The issuance of Common Stock in connection with the Business Combination and the potential exercise of the outstanding BGS Acquisition Warrants after the Business Combination will result in substantial dilution and could have an adverse effect on the market prices of BGS Acquisition’s securities. BGS Corp. currently has authorized Ordinary Shares with no par value and unlimited shares of preferred shares with no par value.BGS Acquisition currently is authorized to issue 95,000,000 shares of Common Stock with a par value of $0.001 per share and 5,000,000 shares of preferred stock with a par value of $0.001 per share. Following the Extension Tender Offer, we have 3,151,016 Ordinary Shares outstanding. In connection with the Transaction Merger and pursuant to the Merger Agreement, BGS Acquisition will issue8,410,052 shares of Common Stock to the stockholders of TransnetYX as merger consideration.Additionally, 30 days following the Business Combination, the BGS Acquisition Warrants will be exercisable for shares of Common Stock.The issuance of Common Stock as part of the merger consideration for the Business Combination and the potential exercise of outstanding BGS Acquisition Warrants will result in substantial dilution and could have an adverse effect on the market price of BGS Acquisition securities. Upon the consummation of the Business Combination, BGS Corp.’s former public shareholders will own: · approximately 16.3% of the outstanding shares of Common Stock assuming no tender of Ordinary Shares in connection with the Offer; or · approximately 8.8% of the outstanding shares of Common Stock assuming the maximum tender of 832,461 Ordinary Shares are validly tendered and not properly withdrawn, and are purchased, in the Offer. In addition, if the BGS Acquisition Warrants outstanding following the consummation of the Business Combination are exercised, there would be an additional 4,000,000 shares of Common Stock eligible for trading in the public market. The issuance of additional Common Stock and the exercise of BGS Acquisition Warrants: · will significantly dilute the equity interest of existing BGS Corp. shareholders; and · may adversely affect prevailing market prices for Common Stock and BGS Corp. Warrants. Our stockholders will only be able to exercise a BGS Acquisition Warrant if the issuance of Common Stock upon such exercise has been registered or qualified or is deemed exempt under the securities laws of the state of residence of the holder of the BGS Acquisition Warrants. No BGS Acquisition Warrants will be exercisable on a cash basis and we will not be obligated to issue registered Common Stock unless the Common Stock issuable upon such exercise has been registered or qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the BGS Acquisition Warrants.Because the exemptions from qualification in certain states for re-sales of BGS Acquisition Warrants and for issuances of Common Stock by the issuer upon exercise of a BGS Acquisition Warrant may be different, a BGS Acquisition Warrant may be held by a holder in a state where an exemption is not available for issuance of Common Stock upon exercise of the BGS Acquisition Warrants and the holder will be precluded from exercising the BGS Acquisition Warrant.As a result, the BGS Acquisition Warrants may be deprived of any value, the market for the BGS Acquisition Warrants may be limited and the holders of BGS Acquisition Warrants may not be able to exercise their BGS Acquisition Warrants if the Common Stock issuable upon such exercise is not qualified or exempt from qualification in the jurisdictions in which the holders of the BGS Acquisition Warrants reside. 28 Even if the Redomestication qualifies as a reorganization under Section 368(a) of the Internal Revenue Code of 1986, as amended, or the Code, a U.S. Holder generally may still recognize gain with respect to its BGS Corp. securities at the effective time of the Redomestication. Even if the Redomestication qualifies as a reorganization under Section 368(a) of the Code, a U.S. Holder (as that term is defined in the section entitled “Material U.S. Federal Income Tax Consequences — General”) of BGS Corp. securities may still recognize gain (but not loss) upon the exchange of its BGS Corp. securities solely for the securities of BGS Acquisition pursuant to the Redomestication under the “passive foreign investment company,” or PFIC, rules of the Code or under Section 367(b) of the Code, equal to the excess, if any, of the fair market value of the BGS Acquisition securities received in the Redomestication and the U.S. Holder’s adjusted tax basis in the corresponding BGS Corp. securities surrendered in exchange for the BGS Acquisition securities.In such event, the U.S. Holder’s aggregate tax basis in the BGS Acquisition securities received in connection with the Redomestication should be the same as the aggregate tax basis of the BGS Corp. securities surrendered in the transaction, increased by any amount included in the income of such U.S. Holder under the PFIC rules or Section 367(b) of the Code, and such U.S. Holder’s holding period for the BGS Acquisition securities received in the Redomestication generally should include the holding period of the BGS Corp. securities surrendered in the Redomestication.See the discussion in the sections entitled “Material U.S. Federal Income Tax Consequences—U.S. Holders—Tax Consequences of the Redomestication,” “—PFIC Considerations” and “—Effect of Section 367(b).” Risk Factors Relating to the Failure to Consummate the Business Combination If BGS Corp. is not able to consummate the Business Combination by the Business Combination Deadline with enough support to allow the Business Combination to close, BGS Corp. would cease all operations except for the purpose of the winding up of BGS Corp. and its subsidiaries, and BGS Corp. would redeem its Public Shares and liquidate. BGS Corp. is required to complete the Business Combination by the Business Combination Deadline. If BGS Corp. is unable to consummate the Business Combination by the Business Combination Deadline with enough support to allow the Business Combination to close, BGS Corp. will, as promptly as reasonably possible but no more than five business days thereafter, distribute the aggregate amount then on deposit in the Trust Account (less up to $50,000 of the net interest earned thereon to pay dissolution expenses), pro rata to shareholders of BGS Corp. by way of redemption and cease all operations except for the purposes of winding up of its affairs. This redemption from the Trust Account shall be done automatically by function of BGS Corp.’s memorandum and articles of association and prior to any voluntary winding up. If the Business Combination is unsuccessful, shareholders of BGS Corp. would have to wait for liquidation in order to redeem their shares. If the Business Combination is unsuccessful, shareholders of BGS Corp. would not receive their pro rata portion of the Trust Account until BGS Corp. is liquidated. If shareholders of BGS Corp. are in need of immediate liquidity, they could attempt to sell their shares in the open market; however, BGS Corp. shares may trade at a discount to the pro rata amount in BGS Corp.’s Trust Account. In either situation, shareholders of BGS Corp. may suffer a material loss on their investment or lose the benefit of funds expected in connection with the redemption until BGS Corp. liquidates or shareholders of BGS Corp. are able to sell their shares in the open market. If third parties bring claims against BGS Corp., the proceeds held in trust could be reduced and the per-share liquidation price received by BGS Corp.’s shareholders may be less than $10.15 per share. BGS Corp.’s placing of funds in trust may not protect those funds from third party claims against BGS Corp.Although BGS Corp. has received from many of the vendors, service providers (other than its independent accountants and attorneys) and prospective target businesses with which it does business executed agreements waiving any right, title, interest or claim of any kind in or to any monies held in the Trust Account for the benefit of BGS Corp.’s public shareholders, they may still seek recourse against the Trust Account.Additionally, a court may not uphold the validity of such agreements.Accordingly, the proceeds held in trust could be subject to claims which could take priority over those of BGS Corp.’s public shareholders.If BGS Corp. liquidates the Trust Account before the completion of the Business Combination and distributes the proceeds held in the Trust Account to its public shareholders, BGS Corp.’s Initial Shareholder has agreed that he will be personally liable to ensure that the proceeds in the Trust Account are not reduced below $10.15 per share by the claims of target businesses or claims of vendors or other entities that are owed money by BGS Corp. for services rendered or contracted for or products sold to BGS Corp.However, BGS Corp. cannot assure you that the Initial Shareholder will be able to meet such obligation.Therefore, the per-share distribution from the Trust Account may be less than $10.15 due to such claims. 29 Additionally, if BGS Corp. is forced to file a bankruptcy case or an involuntary bankruptcy case is filed against it which is not dismissed, the proceeds held in the Trust Account could be subject to applicable bankruptcy law, and may be included in BGS Corp.’s bankruptcy estate and subject to the claims of third parties with priority over the claims of its shareholders.To the extent any bankruptcy claims deplete the Trust Account, BGS Corp. may not be able to return $10.15 to its public shareholders. In the event of a liquidation, the BGS Corp. Warrants will expire worthless. If BGS Corp. is unable to complete a business combination by the Business Combination Deadline and is forced to liquidate, there will be no distribution with respect to the BGS Corp. Warrants, which will expire worthless as a result of BGS Corp.’s failure to complete a business combination. If, in the case the Business Combination is not consummated before BGS Corp. distributes the proceeds in the Trust Account to shareholders of BGS Corp., BGS Corp. files a bankruptcy petition or an involuntary bankruptcy petition is filed against BGS Corp. that is not dismissed, a bankruptcy court may seek to recover such proceeds.Additionally, the members of BGS Corp.’s board of directors may be viewed as having breached their fiduciary duties to BGS Corp.’s creditors, exposing the members of BGS Corp.’s board of directors and BGS Corp. to claims of punitive damages and the claims of creditors in such proceeding may have priority over the claims of the shareholders of BGS Corp.Any bankruptcy related claims may reduce the per-share amount that would otherwise be received by the shareholders of BGS Corp. in connection with BGS Corp.’s liquidation. If, in the case the Business Combination is not consummated, before distributing the proceeds in the Trust Account to the shareholders of BGS Corp., BGS Corp. files a bankruptcy petition or an involuntary bankruptcy petition is filed against BGS Corp. that is not dismissed, any distributions received by the shareholders of BGS Corp. could be viewed under applicable debtor/creditor and/or bankruptcy laws as either a “preferential transfer” or a “fraudulent conveyance.” As a result, a bankruptcy court could seek to recover all amounts received by the shareholders of BGS Corp. In addition, BGS Corp.’s board of directors may be viewed as having breached its fiduciary duty to BGS Corp.’s creditors and/or having acted in bad faith, thereby exposing BGS Corp.’s board of directors and BGS Corp. to claims of punitive damages, by paying the shareholders of BGS Corp. from the Trust Account prior to addressing the claims of creditors.Additionally, the proceeds held in the Trust Account may be included in BGS Corp.’s bankruptcy estate and subject to the claims of third parties with priority over the claims of the shareholders of BGS Corp. To the extent any bankruptcy claims deplete the Trust Account, the per-share amount that would otherwise be received by the shareholders of BGS Corp. in connection with BGS Corp.’s liquidation may be reduced. BGS Corp.’s disinterested directors may decide not to enforce indemnification obligations against BGS Corp.’s Initial Shareholder, resulting in a reduction in the amount of funds in the Trust Account available for distribution to BGS Corp.’s public shareholders. In the event that the proceeds in the Trust Account are reduced below $10.15 per share and BGS Corp.’s Initial Shareholder asserts that he is unable to satisfy his obligations or that he has no indemnification obligations related to a particular claim, BGS Corp.’s disinterested directors (which consists of all BGS Corp.’s directors except Mr. Gutierrez, BGS Corp.’s Initial Shareholder) would determine on BGS Corp.’s behalf whether to take legal action against BGS Corp.’s Initial Shareholder to enforce his indemnification obligations. While it is expected that in exercising their fiduciary duties (to the extent applicable under British Virgin Islands law) to BGS Corp.’s shareholders, BGS Corp.’s disinterested directors would take legal action on BGS Corp.’s behalf against BGS Corp.’s Initial Shareholder to enforce BGS Corp.’s Initial Shareholder’s indemnification obligations to us, it is possible that the disinterested directors in exercising their business judgment may choose not to do so in any particular instance. If BGS Corp.’s disinterested directors choose not to enforce these indemnification obligations on BGS Corp.’s behalf, the amount of funds in the Trust Account available for distribution to BGS Corp.’s public shareholders may be reduced below $10.15 per share. 30 The terms of the Merger Agreement require that BGS Acquisition have at least $10,000,000 in cash to complete the Business Combination. Pursuant to the terms of the Merger Agreement, BGS Acquisition is required to pay at least $4,000,000 in cash to the TransnetYX stockholders as merger consideration for the Transaction Merger and retain at least $6,000,000 in cash for working capital and transaction costs.Accordingly, if more than 832,461 Ordinary Shares are tendered in this Offer, leaving less than $10,000,000 in the Trust Account following the redemptions of the shareholders of BGS Corp., BGS Corp. and BGS Acquisition may not be able to complete the Business Combination and BGS Corp. may choose to terminate this Offer and liquidate BGS Corp. Risk Factors Relating to the Tender Offer Process BGS Corp.’s public shareholders, together with any affiliates of theirs or any other person with whom they are acting in concert or as a “group” with, are restricted from seeking redemption rights with respect to more than 19.9% of the Ordinary Shares. BGS Corp. is offering each of its public shareholders (but not its Initial Shareholder) the right to have his, her or its Ordinary Shares redeemed for cash in connection with the Business Combination.Notwithstanding the foregoing, a BGS Corp. public shareholder, together with any affiliate of the shareholder or any other person with whom the shareholder is acting in concert or as a “group,” will be restricted from seeking redemption rights with respect to more than 19.9% of BGS Corp.’s Public Shares.Accordingly, if the shareholder beneficially owns more than 19.9% of the Public Shares, such shareholders of BGS Corp. will not be able to seek redemption rights with respect to the full amount of the shareholder’s Ordinary Shares and may be forced to hold such additional Ordinary Shares or sell them in the open market.BGS Corp. cannot assure you that the value of such additional Ordinary Shares will appreciate over time following the Business Combination or that the market price of Ordinary Shares will exceed the redemption price. BGS Corp. requires shareholders who wish to redeem their Ordinary Shares in connection with the Business Combination to comply with specific requirements for redemption that may make it more difficult for them to exercise their redemption rights prior to the deadline for exercising their rights. BGS Corp. requires public shareholders who wish to redeem their Ordinary Shares to either tender their certificates to BGS Corp.’s transfer agent at any time prior to the expiration date set forth in these tender offer documents or to deliver their shares to the transfer agent electronically using the Depository Trust Company’s, or DTC, DWAC (Deposit/Withdrawal At Custodian) System.In order to obtain a physical certificate, a shareholder’s broker and/or clearing broker, DTC and BGS Corp.’s transfer agent will need to act to facilitate this request.It is BGS Corp.’s understanding that shareholders should generally allow at least two weeks to obtain physical certificates from the transfer agent.However, given the time limitations created by the expiration of the tender offer and because BGS Corp. does not have any control over this process or over the brokers or DTC, it may take significantly longer than two weeks to obtain a physical stock certificate.While it typically takes a short time to deliver shares through the DWAC System, there is no assurance this will be the case.Accordingly, if it takes longer than BGS Corp. anticipates for shareholders to deliver their Ordinary Shares, shareholders who wish to redeem may be unable to meet the deadline for exercising their redemption rights and thus may be unable to redeem their Ordinary Shares. 31 As BGS Corp. will require its public shareholders who wish to redeem their Ordinary Shares in connection with the Offer to comply with specific requirements for redemption described above, such redeeming shareholders may be unable to sell their securities when they wish to in the event that the Business Combination is not consummated. If BGS Corp. requires public shareholders who wish to redeem their Ordinary Shares in connection with the proposed Business Combination to comply with specific requirements for redemption as described above and the Business Combination is not consummated, BGS Corp. will promptly return such certificates to its public shareholders.Accordingly, shareholders of BGS Corp. who attempted to redeem their Ordinary Shares in such a circumstance will be unable to sell their securities after the failed acquisition until BGS Corp. has returned their securities to them.The market price for BGS Corp.’s Ordinary Shares may decline during this time and shareholders of BGS Corp. may not be able to sell their securities when they wish to, even while other shareholders that did not seek redemption may be able to sell their securities. There is no guarantee that a shareholder’s decision whether to tender Ordinary Shares will put the shareholder in a better future economic position. We can give no assurance as to the price at which a stockholder may be able to sell the stockholder’s Common Stock of BGS Acquisition in the future following the completion of the Business Combination.Certain events following the consummation of the Business Combination may cause an increase in our share price, and may result in a lower value realized now than a shareholder of BGS Acquisition might realize in the future had the shareholder not agreed to tender Ordinary Shares.Similarly, if a shareholder of BGS Corp. does not tender Ordinary Shares, the shareholder will bear the risk of ownership of the Common Stock of BGS Acquisition after the consummation of the Business Combination, and there can be no assurance that a shareholder can sell the stockholders shares in the future for a greater amount than the redemption price set forth in the Offer.A shareholder of BGS Corp. should consult the shareholder’s own tax and/or financial advisor for assistance on how this may affect his, her or its individual situation. 32 INFORMATION ABOUT THE COMPANIES BGS Corp. BGS Acquisition Corp. 6342 North Bay Road Miami Beach, FL 33141 Telephone: (305) 866-1102 BGS Corp. is a blank check company that was incorporated as a British Virgin Islands business company with limited liability on August 9, 2011 for the purpose of acquiring, engaging in a share exchange, share reconstruction and amalgamation with, contractual control arrangement with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses or assets. Prior to its initial public offering, BGS Corp. issued an aggregate of 1,725,000 Founder Shares of no par value, to the Initial Shareholder. On March 14, 2012, BGS Corp.’s directors approved a 1.125-for-1 reverse split of BGS Corp.’s outstanding Founder Shares, reducing the number of outstanding Founder Shares from 1,725,000 to 1,533,333. When BGS Corp.’s underwriters elected not to exercise their over-allotment option in connection with BGS Corp’s initial public offering, the Initial Shareholder forfeited 200,000 Founder Shares, pursuant to the terms of the private placement of the Founder Shares, and now owns 1,333,333 Founder Shares. BGS Corp. completed its initial public offering on March 26, 2012 of 4,000,000 Units at a purchase price of $9.50 per Unit (the offering price to the public of $10.00 per Unit minus the underwriters’ discount of $0.30 per Unit and deferred corporate finance fee of $0.20 per Unit).Each Unit included one Ordinary Share and one Public Warrant to purchase one Ordinary Share at an exercise price of $10.00 pursuant to BGS Corp.’s registration statement on Form F-1 (File No. 333-178780).Pursuant to private placements, BGS Corp. issued 3,266,667 Sponsor Warrants (together with the Public Warrants, the BGS Corp. Warrants).The offerings yielded total net proceeds to BGS Corp. of approximately $40,600,000, all of which was placed in a trust account established for the benefit of the BGS Corp.’s public shareholders. On March 21, 2012, the Units commenced trading on the Nasdaq under the symbol “BGSCU.” On May 18, 2012, BGS Corp. was notified by its underwriters that the Units could be separated into the Ordinary Shares and BGS Corp. Warrants underlying the Units and commenced trading on Nasdaq under the symbols “BGSC” and “BGSCW,” respectively. Following the separation, the Units continue trading. On September 23, 2013, BGS Corp. completed a tender offer, pursuant to which it offered the holders of Ordinary Shares the chance to tender their Ordinary Shares for cash rather than retain Ordinary Shares that are subject to the Business Combination Deadline of November 26, 2013, or the Extension Tender Offer.Upon completion of the Extension Tender Offer, BGS Corp. accepted for purchase 2,182,317 Ordinary Shares that were validly tendered and not properly withdrawn.As of October17, 2013, approximately $18.4 million was held in deposit in BGS Corp.’s Trust Account. BGS Acquisition BGS Acquisition Subsidiary, Inc. 6342 North Bay Road Miami Beach, FL 33141 Telephone: (305) 866-1102 BGS Acquisition is a wholly owned subsidiary of BGS Corp. formed in June 2013 for the purpose of engaging in the Business Combination.BGS Acquisition will be the survivor of the Redomestication and will be the parent company of TransnetYX following the Transaction Merger. 33 TransnetYX TransnetYX Holding Corp. 8110 Cordova Road, Suite 119 Cordova, TN 38016 Phone: 901-507-0476 TransnetYX is a Delaware corporation formed in 2002 to develop an automated genotyping platform and provide genotyping testing services to various biotechnology and medical researchers. The company has two wholly owned subsidiaries, TransnetYX Inc., or TYX, a Tennessee corporation, which operates a molecular diagnostic laboratory and an animal genotyping business, and Harmonyx Diagnostics, Inc., or Harmonyx, a Tennessee corporation, which is developing, marketing and distributing products for pharmacogenomics testing services. TransnetYX is a molecular diagnostics processing company based in Memphis, Tennessee that provides 24-hour and 72-hour genetic testing in the animal genotyping market. Generally, genotyping is the process of determining genetic variants. Since launching these services in June 2004, TransnetYX has processed over 6.8 million genetic tests for researchers with a 99.93% accuracy rate for over 200 leading academic and pharmaceutical research customers throughout the U.S. and in Europe.To perform the testing needs of the research community, TransnetYX has developed a library of over 11,000 testing assays which allows it to test for more than 545,000 genetic strains and has developed an integrated order management, laboratory information management systems and laboratory process automation in order to cost-effectively process and accurately report the large testing volumes of the research community. Utilizing the same integrated processing platform, the TransnetYX laboratory, through Harmonyx, became Clinical Laboratory Improvement Amendment of 1988, as amended, or CLIA, approved.CLIA approval enables TransnetYX to genotype human DNA and report the results to qualified health care professionals as defined by the United States Food and Drug Administration, or FDA.Human DNA genotyping can assist physicians in prescribing the proper drug therapies as guided by pharmaceutical companies, the FDA or research published by the industry in publications, such as the Journal of the American College of Cardiology or the American Heart Association.While TransnetYX is licensed to perform genotyping tests as ordered by physicians, substantially all of its revenues are derived from its Laboratory Animal Genotyping business described below. TransnetYX operates a molecular diagnostic laboratory to support these two business units: Laboratory Animal Genotyping and Personalized Medicine Genotyping. Laboratory Animal Genotyping Market TransnetYX performs laboratory animal genotyping on several species, including, mice, zebrafish, rats, ferrets, rabbits and goats. TransnetYX uses the same testing process regardless of the species being tested.Currently, approximately 90% of TransnetYX’s laboratory genetic screening is performed on mice. TransnetYX estimates that there are over 90 million mice worldwide bred in research breeding facilities, and of these mice about half are mutant mice, which means they have had genes knocked in or knocked out and will need to be genotyped to ensure the proper genetic strain for medical research.Genotype researchers generally perform this test by hand, which, because of the volume and complexity, can be time consuming and prone to clerical or procedural error when performed manually. Personalized Medicine Genotyping Market Scientists, physicians and the pharmaceutical industry are actively developing ways to customize medical treatments to suit each person’s distinctive genetic signature. Pharmacogenomics, or PGx, is the analysis of a patient’s specific genetic expression in order to optimize their drug therapy to ensure maximum efficacy with minimal adverse effects. As with the animal testing market, the clinical researchers identify specific biomarkers which are portions of the genome that are most likely to affect the body’s reaction to a given treatment. This basic genetic test must yield a simple (yes/no) genotyping result for each of the biomarkers in the person being tested and TransnetYX’s automated testing process can identify and report the genotyping result quickly and accurately. Once these biomarkers are identified as affecting the response to a proposed treatment and the drug goes to market, the patient will need to be genotyped in order for the physician to prescribe a safe and effective drug therapy.The FDA currently lists over 120 drugs in which biomarkers that affect those drugs’ safety and efficacy have been identified.Some, but not all, of this list of FDA-approved drugs have pharmacogenomic information in their labels and include specific actions to be taken based on genetic information.TransnetYX’s integrated testing and results delivery process provides a cost-effective platform to process and accurately report the large testing volumes that the medical community may require to deliver the safe and effective drug therapies to their patients. 34 SELECTED HISTORICAL FINANCIAL INFORMATION OF BGS CORP. The data below for the period from August 9, 2011 (date of incorporation) to July 31, 2012 and the year ended July 31, 2013 has been derived from BGS Corp.’s audited financial statements for such periods, which are included elsewhere in this Offer to Purchase. The information presented below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations of BGS Corp.” beginning on page116 of this Offer to Purchase and BGS Corp.’s audited financial statements and notes thereto beginning on page F-2 of this Offer to Purchase. Statement of Operations Data: For the Year Ended July 31, 2013 For the Period from August 9, 2011 (date of incorporation) to July 31, 2012 (as restated) Revenue $
